Exhibit 10.5

 

 

 

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

CVR REFINING, LP

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     ARTICLE I      DEFINITIONS    Section 1.1  

Definitions

     1    Section 1.2  

Construction

     13      ARTICLE II      ORGANIZATION    Section 2.1  

Formation

     13    Section 2.2  

Name

     13    Section 2.3  

Registered Office; Registered Agent; Principal Office; Other Offices

     13    Section 2.4  

Purpose and Business

     13    Section 2.5  

Powers

     14    Section 2.6  

Term

     14    Section 2.7  

Title to Partnership Assets

     14      ARTICLE III      RIGHTS OF LIMITED PARTNERS    Section 3.1  

Limitation of Liability

     15    Section 3.2  

Management of Business

     15    Section 3.3  

Outside Activities of the Limited Partners

     15    Section 3.4  

Rights of Limited Partners

     15      ARTICLE IV      CERTIFICATES; RECORD HOLDERS; TRANSFER OF
PARTNERSHIP INTERESTS;      REDEMPTION OF PARTNERSHIP INTERESTS    Section 4.1  

Certificates

     16    Section 4.2  

Mutilated, Destroyed, Lost or Stolen Certificates

     16    Section 4.3  

Record Holders

     17    Section 4.4  

Transfer Generally

     18    Section 4.5  

Registration and Transfer of Limited Partner Interests

     18    Section 4.6  

Transfer of the General Partner Interest

     19    Section 4.7  

Restrictions on Transfers

     19    Section 4.8  

Eligibility Certificates; Ineligible Holders

     20    Section 4.9  

Redemption of Partnership Interests of Ineligible Holders

     21      ARTICLE V      CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP
INTERESTS    Section 5.1  

Contributions by the General Partner and its Affiliates

     22    Section 5.2  

Contributions by Initial Limited Partners

     23    Section 5.3  

Interest and Withdrawal

     23    Section 5.4  

Capital Accounts

     23    Section 5.5  

Issuances of Additional Partnership Interests and Derivative Instruments

     26   

 

i



--------------------------------------------------------------------------------

Section 5.6  

Preemptive Right

     27    Section 5.7  

Splits and Combinations

     27    Section 5.8  

Fully Paid and Non-Assessable Nature of Limited Partner Interests

     28      ARTICLE VI      ALLOCATIONS AND DISTRIBUTIONS    Section 6.1  

Allocations for Capital Account Purposes

     28    Section 6.2  

Allocations for Tax Purposes

     32    Section 6.3  

Distributions to Record Holders

     33      ARTICLE VII      MANAGEMENT AND OPERATION OF BUSINESS   
Section 7.1  

Management

     34    Section 7.2  

Replacement of Fiduciary Duties

     36    Section 7.3  

Certificate of Limited Partnership

     36    Section 7.4  

Restrictions on the General Partner’s Authority

     36    Section 7.5  

Reimbursement of the General Partner

     37    Section 7.6  

Outside Activities

     37    Section 7.7  

Indemnification

     38    Section 7.8  

Liability of Indemnitees

     40    Section 7.9  

Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties

     41    Section 7.10  

Other Matters Concerning the General Partner

     43    Section 7.11  

Purchase or Sale of Partnership Interests

     43    Section 7.12  

Registration Rights of the General Partner and its Affiliates

     43    Section 7.13  

Reliance by Third Parties

     46      ARTICLE VIII      BOOKS, RECORDS, ACCOUNTING AND REPORTS   
Section 8.1  

Records and Accounting

     46    Section 8.2  

Fiscal Year

     46    Section 8.3  

Reports

     47      ARTICLE IX      TAX MATTERS    Section 9.1  

Tax Returns and Information

     47    Section 9.2  

Tax Elections

     47    Section 9.3  

Tax Controversies

     48    Section 9.4  

Withholding

     48      ARTICLE X      ADMISSION OF PARTNERS    Section 10.1  

Admission of Limited Partners

     48    Section 10.2  

Admission of Successor General Partner

     49    Section 10.3  

Amendment of Agreement and Certificate of Limited Partnership

     49   

 

ii



--------------------------------------------------------------------------------

  ARTICLE XI      WITHDRAWAL OR REMOVAL OF PARTNERS    Section 11.1  

Withdrawal of the General Partner

     49    Section 11.2  

Removal of the General Partner

     51    Section 11.3  

Interest of Departing General Partner and Successor General Partner

     51    Section 11.4  

Withdrawal of Limited Partners

     53      ARTICLE XII      DISSOLUTION AND LIQUIDATION    Section 12.1  

Dissolution

     53    Section 12.2  

Continuation of the Business of the Partnership After Dissolution

     53    Section 12.3  

Liquidator

     54    Section 12.4  

Liquidation

     54    Section 12.5  

Cancellation of Certificate of Limited Partnership

     55    Section 12.6  

Return of Contributions

     55    Section 12.7  

Waiver of Partition

     55    Section 12.8  

Capital Account Restoration

     55      ARTICLE XIII      AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS;
RECORD DATE    Section 13.1  

Amendments to be Adopted Solely by the General Partner

     56    Section 13.2  

Amendment Procedures

     57    Section 13.3  

Amendment Requirements

     57    Section 13.4  

Special Meetings

     58    Section 13.5  

Notice of a Meeting

     59    Section 13.6  

Record Date

     59    Section 13.7  

Adjournment

     59    Section 13.8  

Waiver of Notice; Approval of Meeting; Approval of Minutes

     59    Section 13.9  

Quorum and Voting

     59    Section 13.10  

Conduct of a Meeting

     60    Section 13.11  

Action Without a Meeting

     60    Section 13.12  

Right to Vote and Related Matters

     61      ARTICLE XIV      MERGER    Section 14.1  

Authority

     61    Section 14.2  

Procedure for Merger or Consolidation

     61    Section 14.3  

Approval by Partners of Merger or Consolidation

     63    Section 14.4  

Certificate of Merger

     64    Section 14.5  

Amendment of Partnership Agreement

     64    Section 14.6  

Effect of Merger

     64      ARTICLE XV      RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS   
Section 15.1  

Right to Acquire Limited Partner Interests

     65   

 

iii



--------------------------------------------------------------------------------

  ARTICLE XVI      GENERAL PROVISIONS    Section 16.1  

Addresses and Notices

     66    Section 16.2  

Further Action

     67    Section 16.3  

Binding Effect

     67    Section 16.4  

Integration

     67    Section 16.5  

Creditors

     67    Section 16.6  

Waiver

     67    Section 16.7  

Counterparts

     67    Section 16.8  

Applicable Law; Forum, Venue and Jurisdiction

     67    Section 16.9  

Invalidity of Provisions

     68    Section 16.10  

Consent of Partners

     69    Section 16.11  

Facsimile Signatures

     69    Section 16.12  

Third Party Beneficiaries

     69   

 

iv



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP OF CVR REFINING, LP

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CVR
REFINING, LP, dated as of January 23, 2013, is entered into by and among CVR
Refining GP, LLC, a Delaware limited liability company, as the General Partner,
and CVR Refining Holdings, LLC, a Delaware limited liability company, as the
Organizational Limited Partner, together with any other Persons who become
Partners in the Partnership or parties hereto as provided herein. In
consideration of the covenants, conditions and agreements contained herein, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such taxable period, are reasonably expected to be allocated to such Partner
in subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code
and Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Sections 6.1(b)(i) or
6.1(b)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The “Adjusted Capital Account”
of a Partner in respect of any Partnership Interest shall be the amount that
such Adjusted Capital Account would be if such Partnership Interest were the
only interest in the Partnership held by such Partner from and after the date on
which such Partnership Interest was first issued.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Sections 5.4(d)(i) or 5.4(d)(ii).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).



--------------------------------------------------------------------------------

“Agreed Value” of any Contributed Property means the fair market value of such
property at the time of contribution and in the case of an Adjusted Property,
the fair market value of such Adjusted Property on the date of the revaluation
event as described in Section 5.4(d) in both cases as determined by the General
Partner.

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership of CVR Refining, LP, as it may be amended, supplemented or restated
from time to time.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest;
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity; and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

“Bad Faith” means, with respect to any determination, action or omission, of any
Person, board or committee, that such Person, board or committee reached such
determination, or engaged in or failed to engage in such act or omission, with
the belief that such determination, action or omission was adverse to the
interest of the Partnership.

“Board of Directors” means the board of directors of the General Partner.

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for U.S. federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.4 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with U.S. federal
income tax accounting principles.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America,
the State of Kansas, the State of Oklahoma or the State of Texas shall not be
regarded as a Business Day.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.4. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership or that is
contributed to the Partnership on behalf of a Partner (including, in the case of
an underwritten offering of Units, the amount of any underwriting discounts or
commissions).

 

2



--------------------------------------------------------------------------------

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property, and (b) with respect to any other
Partnership property, the adjusted basis of such property for U.S. federal
income tax purposes, all as of the time of determination. The Carrying Value of
any property shall be adjusted from time to time in accordance with
Section 5.4(d), and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.

“Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more
Partnership Interests. The initial form of certificate approved by the General
Partner for Common Units is attached as Exhibit A to this Agreement.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.3, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

“claim” (as used in Section 7.12(c)) has the meaning assigned to such term in
Section 7.12(c).

“Closing Date” means the first date on which Common Units are sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal National Securities Exchange on
which the respective Limited Partner Interests are listed or admitted to trading
or, if such Limited Partner Interests are not listed or admitted to trading on
any National Securities Exchange, the last quoted price on such day or, if not
so quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the primary reporting system then in use
in relation to such Limited Partner Interests of such class, or, if on any such
day such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and asked prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.

 

3



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

“Combined Interest” has the meaning assigned to such term in Section 11.3(a).

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” means a Unit representing, when outstanding, a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement.

“Conflicts Committee” means a committee of the Board of Directors composed
entirely of one or more directors who are not (a) officers or employees of the
General Partner, (b) officers, directors or employees of any Affiliate of the
General Partner or (c) holders of any ownership interest in the General Partner
or any of its Affiliates, including any Group Member, other than Common Units
and other awards that are granted to such director under the Long Term Incentive
Plan and who also meet the independence standards required of directors who
serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by (i) the National Securities Exchange on which any class of
Partnership Interests are listed or admitted to trading or (ii) if no class of
Partnership Interests is so listed or traded, by the New York Stock Exchange,
Inc.

“Contributed Property” means each property, in such form as may be permitted by
the Delaware Act, but excluding cash, contributed to the Partnership. Once the
Carrying Value of a Contributed Property is adjusted pursuant to Section 5.4(d),
such property shall no longer constitute a Contributed Property, but shall be
deemed an Adjusted Property.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
December 31, 2012, among the General Partner, the Organizational Limited
Partner, CVR Refining Holdings Sub, LLC and the Partnership, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder.

“Contribution Date” means the date of the Contribution Agreement, on which the
Organizational Limited Partner contributed all of its equity interests in CVR
Refining, LLC to the Partnership.

“Control” or “control” (including the terms “controlled” and “controlling”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Credit Agreement” means the Credit Agreement, dated as of December 20, 2012,
among Coffeyville Resources, LLC, as Lender, and CVR Refining, LLC, as borrower,
as such agreement may be amended, modified, supplemented, replaced, refinanced
or otherwise restructured from time to time, including any refinancing,
restructuring or replacement by one or more other credit agreements, indentures,
purchase agreements or other agreements, whether or not the amount covered
thereby is increased or decreased, and with the same or different
counterparties.

 

4



--------------------------------------------------------------------------------

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(b)(xi).

“Current Market Price” means, in respect of any class of Partnership Interests,
as of the date of determination, the average of the daily Closing Prices per
Partnership Interest of such class for the 20 consecutive Trading Days
immediately prior to such date.

“Deferred Issuance and Distribution” means both (a) the issuance by the
Partnership of a number of additional Common Units that is equal to the excess,
if any, of (x) 3,600,000 over (y) the aggregate number, if any, of Common Units
actually purchased by and issued to the Underwriters pursuant to the
Over-Allotment Option on the Option Closing Date(s), and (b) a distribution of
cash in an amount equal to the total amount of cash contributed by the
Underwriters to the Partnership on or in connection with any Option Closing Date
with respect to Common Units issued by the Partnership upon the applicable
exercise of the Over-Allotment Option, if any.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Sections 11.1 or 11.2.

“Derivative Instruments” means options, rights, warrants, appreciation rights,
tracking, profit and phantom interests and other derivative instruments relating
to, convertible into or exchangeable for Partnership Interests.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Eligibility Certificate” has the meaning assigned to such term in
Section 4.8(b).

“Eligibility Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Partner certifies that he
(and if he is a nominee holding for the account of another Person, that to the
best of his knowledge such other Person) is an Eligible Holder.

“Eligible Holder” means a Person that satisfies the eligibility requirements
established by the General Partner for Partners pursuant to Section 4.8.

“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).

“General Partner” means CVR Refining GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as the general partner of the Partnership, in their capacity as the
general partner of the Partnership.

 

5



--------------------------------------------------------------------------------

“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as general partner and
without reference to any Limited Partner Interest held by it), which includes
any and all rights, powers and benefits to which the General Partner is entitled
as provided in this Agreement, together with all obligations of the General
Partner to comply with the terms and provisions of this Agreement. The General
Partner Interest does not have any rights to ownership or profits or losses or
any rights to receive distributions from operations or upon the liquidation or
winding-up of the Partnership.

“Good Faith” means, with respect to any determination, action or omission, of
any Person, board or committee, that such determination, action or omission was
not taken in Bad Faith.

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.

“Group Member” means a member of the Partnership Group.

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

“Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).

“Indemnified Persons” has the meaning assigned to such term in Section 7.12(c).

“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Affiliate of any Person referred to in clause (a) or (b) (a “Covered
Affiliate”), (d) any Person who is or was a director, officer, fiduciary,
trustee, manager or managing member of any Group Member, the General Partner,
any Departing General Partner or Covered Affiliate, (e) any Person who is or was
serving at the request of the General Partner or any Departing General Partner
as a director, officer, fiduciary, trustee, manager or managing member of
another Person owing a fiduciary duty to any Group Member; provided that a
Person shall not be an Indemnitee by reason of providing, on a fee-for-services
basis, trustee, fiduciary or custodial services, (f) any

 

6



--------------------------------------------------------------------------------

Person who Controls or has previously Controlled, directly or indirectly, the
General Partner and (g) any Person the General Partner designates as an
“Indemnitee” for purposes of this Agreement because such Person’s service,
status or relationship exposes such Person to potential claims, demands,
actions, suits or proceedings relating to the Partnership Group’s business and
affairs.

“Ineligible Holder” has the meaning assigned to such term in Section 4.8(c).

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement, including the offering and
any sale of Common Units pursuant to the Over-Allotment Option.

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

“Limited Partner” means, unless the context otherwise requires, the
Organizational Limited Partner, each additional Person that becomes a Limited
Partner pursuant to the terms of this Agreement and any Departing General
Partner upon the change of its status from General Partner to Limited Partner
pursuant to Section 11.3, in each case in such Person’s capacity as a limited
partner of the Partnership.

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units or other Partnership
Interests or a combination thereof or interest therein (but excluding Derivative
Instruments), and includes any and all benefits to which such Limited Partner is
entitled as provided in this Agreement, together with all obligations of such
Limited Partner to comply with the terms and provisions of this Agreement.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the Partners have the right to elect to continue the business of
the Partnership has expired without such an election being made, and (b) in the
case of any other event giving rise to the dissolution of the Partnership, the
date on which such event occurs.

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

“Long Term Incentive Plan” means the CVR Partners, LP 2011 Long-Term Incentive
Plan, as it may be amended, restated or modified from time to time, or any
equity compensation plan successor thereto.

“Merger Agreement” has the meaning assigned to such term in Section 14.1.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) of the Securities Exchange Act (or successor to
such Section)) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

 

7



--------------------------------------------------------------------------------

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any Liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.4(d)(ii)) at the time such property is distributed,
reduced by any Liabilities either assumed by such Partner upon such distribution
or to which such property is subject at the time of distribution.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.4(b) but shall not include any items specially allocated under
Section 6.1(b).

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.4(b) but shall not include any items specially allocated under
Section 6.1(b).

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

“Option Closing Date” means the date or dates on which any Common Units are sold
by the Partnership to the Underwriters upon exercise of the Over-Allotment
Option.

“Organizational Limited Partner” means CVR Refining Holdings, LLC in its
capacity as the organizational limited partner of the Partnership pursuant to
this Agreement.

 

8



--------------------------------------------------------------------------------

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates, including CVR Refining Holdings, LLC, Coffeyville Resources,
LLC and CVR Energy, Inc.) beneficially owns 20% or more of the Outstanding
Limited Partner Interests of any class then Outstanding, none of the Limited
Partner Interests owned by such Person or Group shall be entitled to be voted on
any matter or considered to be Outstanding when sending notices of a meeting of
Limited Partners to vote on any matter (unless otherwise required by law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement, except that Limited Partner Interests so
owned shall be considered to be Outstanding for purposes of Section 11.1(b)(iv)
(such Partnership Interests shall not, however, be treated as a separate class
of Partnership Interests for purposes of this Agreement or the Delaware Act);
provided, further, that the foregoing limitation on voting of Partnership
Interests shall not apply to (i) any Person or Group who acquired 20% or more of
the Outstanding Limited Partner Interests of any class then Outstanding directly
from the General Partner or its Affiliates (other than the Partnership),
(ii) any Person or Group who acquired 20% or more of the Outstanding Limited
Partner Interests of any class then Outstanding directly or indirectly from a
Person or Group described in clause (i) provided that the General Partner shall
have notified such Person or Group in writing that such limitation shall not
apply, or (iii) any Person or Group who acquired 20% or more of any Limited
Partner Interests issued by the Partnership provided that the General Partner
shall have notified such Person or Group in writing that such limitation shall
not apply.

“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.

“Partner Nonrecourse Debt” has the meaning given to such term in Treasury
Regulation Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning given to such term in
Treasury Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i)(1), are attributable to a Partner Nonrecourse Debt.

“Partners” means the General Partner and the Limited Partners.

“Partnership” means CVR Refining, LP, a Delaware limited partnership.

“Partnership Group” means the Partnership and its Subsidiaries.

“Partnership Interest” means an interest in the Partnership, which shall include
any General Partner Interest and Limited Partner Interests but shall exclude
Derivative Instruments.

 

9



--------------------------------------------------------------------------------

“Partnership Minimum Gain” means the amount of “partnership minimum gain”
determined in accordance with the principles of Treasury Regulation
Sections 1.704-2(b)(2) and 1.704-2(d).

“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units, the product obtained by multiplying (i) 100%
less the percentage or percentages applicable to clause (b) below by (ii) the
quotient obtained by dividing (A) the number of Units held by such Unitholder,
by (B) the total number of Outstanding Units, and (b) as to the holders of other
Partnership Interests issued by the Partnership in accordance with Section 5.5,
the percentage established as a part of such issuance. The Percentage Interest
with respect to the General Partner Interest shall at all times be zero.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests and (b) when used with respect to Partners or Record
Holders, apportioned among all Partners or Record Holders in accordance with
their relative Percentage Interests.

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership.

“Rate Eligibility Trigger” has the meaning assigned to such term in
Section 4.8(a)(i).

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.

“Record Holder” means (a) with respect to Partnership Interests of any class for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent as of the opening of business on a particular Business Day, or (b) with
respect to other classes of Partnership Interests, the Person in whose name any
such other Partnership Interest is registered on the books that the General
Partner has caused to be kept as of the opening of business on such Business
Day.

 

10



--------------------------------------------------------------------------------

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of January 23, 2013, among the Organizational Limited
Partner, CVR Refining Holdings Sub, LLC, Icahn Enterprises Holdings, L.P. and
the Partnership.

“Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-184200) as it has been or as it may be amended or supplemented from time
to time, filed by the Partnership with the Commission under the Securities Act
to register the offering and sale of the Common Units in the Initial Offering,
including any related registration statement filed pursuant to Rule 462(b) under
the Securities Act.

“Reorganization Agreement” means that certain Reorganization Agreement, dated as
of January 16, 2013, among the Organizational Limited Partner, CVR Refining
Holdings Sub, LLC, the General Partner and the Partnership.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Sections 6.1(b)(i), 6.1(b)(ii), 6.1(b)(iv), 6.1(b)(v),
6.1(b)(vi), 6.1(b)(vii) or 6.1(b)(ix).

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

“Special Approval” means approval by a majority of the members of the Conflicts
Committee.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership, directly or indirectly, at the date of determination or (c) any
other Person in which such Person, one or more Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of determination, has
(i) at least a majority ownership interest or (ii) the power to elect or direct
the election of a majority of the directors or other governing body of such
Person.

“Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b)(ii).

 

11



--------------------------------------------------------------------------------

“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests is listed
or admitted to trading is open for the transaction of business or, if Limited
Partner Interests of a class are not listed or admitted to trading on any
National Securities Exchange, a day on which banking institutions in New York
City generally are open.

“transfer” has the meaning assigned to such term in Section 4.4(a).

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the Partnership to act as registrar and transfer agent for any class of
Partnership Interests; provided that if no Transfer Agent is specifically
designated for any class of Partnership Interests, the General Partner shall act
in such capacity.

“Underwriter” means each Person named as an underwriter in the Underwriting
Agreement who purchases Common Units pursuant thereto.

“Underwriting Agreement” means that certain Underwriting Agreement dated
January 16, 2013, by and among the representatives of the Underwriters, the
Partnership, and the other parties thereto, providing for the purchase of Common
Units by the Underwriters.

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Common Units.

“Unit Majority” means at least a majority of the Outstanding Common Units.

“Unitholders” means the holders of Units.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.4(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.4(d) as of such date).

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.4(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.4(d)).

“Unrestricted Person” means each Indemnitee, each Partner and each Person who is
or was a member, partner, director, officer, employee or agent of any Group
Member, the General Partner or any Departing General Partner or any Affiliate of
any Group Member, the General Partner or any Departing General Partner and any
Person the General Partner designates as an “Unrestricted Person” for purposes
of this Agreement.

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

12



--------------------------------------------------------------------------------

“Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms; (b) references to Articles and Sections refer to Articles and
Sections of this Agreement; (c) the terms “include”, “includes”, “including” and
words of like import shall be deemed to be followed by the words “without
limitation”; and (d) the terms “hereof”, “herein” and “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

ARTICLE II

ORGANIZATION

Section 2.1 Formation. The General Partner and the Organizational Limited
Partner previously formed the Partnership as a limited partnership pursuant to
the provisions of the Delaware Act. The General Partner and the Organizational
Limited Partner hereby amend and restate the original Agreement of Limited
Partnership of the Partnership in its entirety. This amendment and restatement
shall become effective on the date of this Agreement. Except as expressly
provided to the contrary in this Agreement, the rights, duties, liabilities and
obligations of the Partners and the administration, dissolution and termination
of the Partnership shall be governed by the Delaware Act.

Section 2.2 Name. The name of the Partnership shall be “CVR Refining, LP”. The
Partnership’s business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” the letters “LP,” or “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may change the name of the Partnership at any time and from time
to time and shall notify the Partners of such change in the next regular
communication to the Partners.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be The Corporation Trust Company. The principal office of the Partnership
shall be located at 2277 Plaza Drive, Suite 500, Sugar Land, Texas 77479 or such
other place as the General Partner may from time to time designate by notice to
the Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner determines to be
necessary or appropriate. The address of the General Partner shall be 2277 Plaza
Drive, Suite 500, Sugar Land, Texas 77479 or such other place as the General
Partner may from time to time designate by notice to the Partners.

Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to engage directly in, or enter into or
form, hold and dispose of any corporation, partnership, joint venture, limited
liability company or other

 

13



--------------------------------------------------------------------------------

arrangement to engage indirectly in, any business activity that is approved by
the General Partner, in its sole discretion, and that lawfully may be conducted
by a limited partnership organized pursuant to the Delaware Act and, in
connection therewith, to exercise all of the rights and powers conferred upon
the Partnership pursuant to the agreements relating to such business activity,
and do anything necessary or appropriate to the foregoing, including the making
of capital contributions or loans to a Group Member; provided, however, that the
General Partner shall not cause the Partnership to engage, directly or
indirectly, in any business activity that the General Partner determines would
be reasonably likely to cause the Partnership to be treated as an association
taxable as a corporation or otherwise taxable as an entity for federal income
tax purposes. To the fullest extent permitted by law, the General Partner shall
have no duty or obligation to propose or approve, and may, in its sole
discretion, decline to propose or approve, the conduct by the Partnership of any
business.

Section 2.5 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.

Section 2.6 Term. The term of the Partnership commenced upon the filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

Section 2.7 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more of its
Affiliates or one or more nominees, as the General Partner may determine. The
General Partner hereby declares and warrants that any Partnership assets for
which record title is held in the name of the General Partner or one or more of
its Affiliates or one or more nominees shall be held by the General Partner or
such Affiliate or nominee for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
as soon as reasonably practicable; provided, further, that, prior to the
withdrawal or removal of the General Partner or as soon thereafter as
practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.

 

14



--------------------------------------------------------------------------------

ARTICLE III

RIGHTS OF LIMITED PARTNERS

Section 3.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

Section 3.2 Management of Business. No Limited Partner, in its capacity as such,
shall participate in the operation, management or control (within the meaning of
the Delaware Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. Any action taken by any Affiliate of the General Partner or any
officer, director, employee, manager, member, general partner, agent or trustee
of the General Partner or any of its Affiliates, or any officer, director,
employee, manager, member, general partner, agent or trustee of a Group Member,
in its capacity as such, shall not be deemed to be participation in the control
of the business of the Partnership by a limited partner of the Partnership
(within the meaning of Section 17-303(a) of the Delaware Act) and shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners under this Agreement.

Section 3.3 Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.6, which shall continue to be applicable to the Persons
referred to therein, regardless of whether such Persons shall also be Limited
Partners, each Limited Partner shall be entitled to and may have any business
interests and engage in any business activities in addition to those relating to
the Partnership, including business interests and activities in direct
competition with the Partnership Group. Neither the Partnership nor any of the
other Partners shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner.

Section 3.4 Rights of Limited Partners.

(a) In addition to other rights provided by this Agreement or by applicable law
(other than Section 17-305(a) of the Delaware Act, the obligations of which are
expressly replaced in their entirety by the provisions below), and except as
limited by Section 3.4(b) and (c), each Limited Partner shall have the right,
for a purpose that is reasonably related, as determined by the General Partner,
to such Limited Partner’s interest as a Limited Partner in the Partnership, upon
reasonable written demand stating the purpose of such demand and at such Limited
Partner’s own expense to obtain:

(i) true and full information regarding the status of the business and financial
condition of the Partnership (provided that the requirements of this
Section 3.4(a)(i) shall be satisfied to the extent the Limited Partner is
furnished the Partnership’s most recent annual report and any subsequent
quarterly or periodic reports required to be filed (or which would be required
to be filed) with the Commission pursuant to Section 13 of the Exchange Act);

(ii) a current list of the name and last known business, residence or mailing
address of each Record Holder;

(iii) a copy of this Agreement and the Certificate of Limited Partnership and
all amendments thereto, together with copies of the executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed; and

 

15



--------------------------------------------------------------------------------

(iv) such other information regarding the affairs of the Partnership as the
General Partner determines is just and reasonable.

(b) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner
believes (A) is not in the best interests of the Partnership Group, (B) could
damage the Partnership Group or its business or (C) that any Group Member is
required by law or by agreement with any third party to keep confidential (other
than agreements with Affiliates of the Partnership the primary purpose of which
is to circumvent the obligations set forth in this Section 3.4).

(c) Notwithstanding any other provision of this Agreement or Section 17-305 of
the Delaware Act, each of the Partners, each other Person who acquires an
interest in a Partnership Interest and each other Person bound by this Agreement
hereby agrees to the fullest extent permitted by law that they do not have
rights to receive information from the Partnership or any Indemnitee for the
purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person.

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;

REDEMPTION OF PARTNERSHIP INTERESTS

Section 4.1 Certificates. Notwithstanding anything to the contrary herein,
unless the General Partner shall determine otherwise in respect of some or all
of any or all classes of Partnership Interests, Partnership Interests shall not
be evidenced by certificates. Certificates that may be issued shall be executed
on behalf of the Partnership by the Chairman of the Board, President or any
Executive Vice President or Vice President and the Secretary or any Assistant
Secretary of the General Partner. No Certificate shall be valid for any purpose
until it has been countersigned by the Transfer Agent; provided, however, that
if the General Partner elects to cause the Partnership to issue Partnership
Interests of such class in global form, the Certificate shall be valid upon
receipt of a certificate from the Transfer Agent certifying that the Partnership
Interests have been duly registered in accordance with the directions of the
Partnership.

Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.

(a) If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests as the Certificate so surrendered.

 

16



--------------------------------------------------------------------------------

(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued if the Record Holder
of the Certificate:

(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;

(ii) requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;

(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct, to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and

(iv) satisfies any other reasonable requirements imposed by the General Partner.

If a Partner fails to notify the General Partner within a reasonable period of
time after such Partner has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Partner shall be precluded from
making any claim against the Partnership, the General Partner or the Transfer
Agent for such transfer or for a new Certificate.

(c) As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.

Section 4.3 Record Holders. The Partnership shall be entitled to recognize the
Record Holder as the Partner with respect to any Partnership Interest and,
accordingly, shall not be bound to recognize any equitable or other claim to, or
interest in, such Partnership Interest on the part of any other Person,
regardless of whether the Partnership shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person in acquiring
and/or holding Partnership Interests, as between the Partnership on the one
hand, and such other Persons on the other, such representative Person shall be
(a) the Record Holder of such Partnership Interest and (b) bound by this
Agreement and shall have the rights and obligations of a Partner hereunder as,
and to the extent, provided herein.

 

17



--------------------------------------------------------------------------------

Section 4.4 Transfer Generally.

(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the General Partner
assigns its General Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, grant of security interest, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise,
or (ii) by which the holder of a Limited Partner Interest assigns such Limited
Partner Interest to another Person who is or becomes a Limited Partner, and
includes a sale, assignment, gift, exchange or any other disposition by law or
otherwise (but not the pledge, grant of security interest, encumbrance,
hypothecation or mortgage), including any transfer upon foreclosure or other
exercise of remedies of any pledge, security interest, encumbrance,
hypothecation or mortgage.

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be, to the fullest extent permitted by law, null and
void.

(c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of any Partner of
any or all of the shares of stock, membership interests, partnership interests
or other ownership interests in such Partner and the term “transfer” shall not
mean any such disposition.

Section 4.5 Registration and Transfer of Limited Partner Interests.

(a) The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests.

(b) The Partnership shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto. Upon
surrender of a Certificate for registration of transfer of any Limited Partner
Interests evidenced by a Certificate, and subject to the provisions hereof, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute and deliver, and in the case of Certificates evidencing Limited Partner
Interests, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder’s instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered.

(c) Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.7, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or
amendment of this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.

 

18



--------------------------------------------------------------------------------

Section 4.6 Transfer of the General Partner Interest.

(a) The General Partner may at its option transfer all or any part of its
General Partner Interest without Unitholder approval.

(b) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability
under the Delaware Act of any Limited Partner or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for U.S. federal income tax purposes (to the extent not already so
treated or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest held by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.

Section 4.7 Restrictions on Transfers.

(a) Notwithstanding the other provisions of this Article IV, no transfer of any
Partnership Interests shall be made if such transfer would (i) violate the then
applicable U.S. federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation, or (iii) cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for U.S. federal
income tax purposes (to the extent not already so treated or taxed).

(b) The General Partner may impose restrictions on the transfer of Partnership
Interests if the General Partner determines, with the advice of counsel, that
such restrictions are necessary or advisable to (i) avoid a significant risk of
the Partnership becoming taxable as a corporation or otherwise becoming taxable
as an entity for U.S. federal income tax purposes or (ii) preserve the
uniformity of Limited Partner Interests (or any class or classes thereof). The
General Partner may impose such restrictions by amending this Agreement;
provided, however, that any amendment that would result in the delisting or
suspension of trading of any class of Limited Partner Interests on the principal
National Securities Exchange on which such class of Limited Partner Interests is
then listed or admitted to trading must be approved, prior to such amendment
being effected, by the holders of at least a majority of the Outstanding Limited
Partner Interests of such class.

 

19



--------------------------------------------------------------------------------

(c) Nothing contained in this Agreement (other than Section 4.7(a)), shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.

Section 4.8 Eligibility Certificates; Ineligible Holders.

(a) If at any time the General Partner determines, with the advice of counsel,
that:

(i) the Partnership’s status as other than as an association taxable as a
corporation for U.S. federal income tax purposes or the failure of the
Partnership to be subject to an entity-level tax for U.S. federal, state or
local income tax purposes, coupled with the tax status (or lack of proof of the
U.S. federal income tax status) of one or more Partners, has or will reasonably
likely have a material adverse effect on the maximum applicable rate that can be
charged to customers by Subsidiaries of the Partnership (a “Rate Eligibility
Trigger”); or

(ii) any Group Member is subject to any federal, state or local law or
regulation that would create a substantial risk of cancellation or forfeiture of
any property in which the Group Member has an interest based on the nationality,
citizenship or other related status of a Partner (a “Citizenship Eligibility
Trigger”);

then, the General Partner may adopt such amendments to this Agreement as it
determines to be necessary or advisable to (x) in the case of a Rate Eligibility
Trigger, obtain such proof of the U.S. federal income tax status of the Partners
and, to the extent relevant, their beneficial owners, as the General Partner
determines to be necessary to establish those Partners whose U.S. federal income
tax status does not or would not have a material adverse effect on the maximum
applicable rate that can be charged to customers by Subsidiaries of the
Partnership or (y) in the case of a Citizenship Eligibility Trigger, obtain such
proof of the nationality, citizenship or other related status (or, if the
General Partner is a nominee holding for the account of another Person, the
nationality, citizenship or other related status of such Person) of the Partner
as the General Partner determines to be necessary to establish and those
Partners whose status as a Partner does not or would not subject any Group
Member to a significant risk of cancellation or forfeiture of any of its
properties or interests therein.

(b) Such amendments may include provisions requiring all Partners to certify as
to their (and their beneficial owners’) status as Eligible Holders upon demand
and on a regular basis, as determined by the General Partner, and may require
transferees of Units to so certify prior to being admitted to the Partnership as
a Partner (any such required certificate, an “Eligibility Certificate”).

(c) Such amendments may provide that any Partner who fails to furnish to the
General Partner within a reasonable period requested proof of its (and its’
beneficial owners’) status as an Eligible Holder or if upon receipt of such
Eligibility Certificate or other requested information the General Partner
determines that a Partner is not an Eligible Holder (such a Partner, an
“Ineligible Holder”), the Partnership Interests owned by such Limited Partner
shall be subject to redemption in accordance with the provisions of Section 4.9.
In addition, the General Partner shall be substituted for all Limited Partners
that are Ineligible Holders as the Partner in respect of the Ineligible Holder’s
Partnership Interests.

 

20



--------------------------------------------------------------------------------

(d) The General Partner shall, in exercising voting rights in respect of
Partnership Interests held by it on behalf of Ineligible Holders, distribute the
votes in the same ratios as the votes of Partners (including the General Partner
and its Affiliates) in respect of Partnership Interests other than those of
Ineligible Holders are cast, either for, against or abstaining as to the matter.

(e) Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of his Partnership Interest (representing his right to receive his share of such
distribution in kind).

(f) At any time after he can and does certify that he has become an Eligible
Holder, an Ineligible Holder may, upon application to the General Partner,
request that with respect to any Partnership Interests of such Ineligible Holder
not redeemed pursuant to Section 4.9, such Ineligible Holder be admitted as a
Partner, and upon approval of the General Partner, such Ineligible Holder shall
be admitted as a Partner and shall no longer constitute an Ineligible Holder and
the General Partner shall cease to be deemed to be the Partner in respect of
such Ineligible Holder’s Partnership Interests.

Section 4.9 Redemption of Partnership Interests of Ineligible Holders.

(a) If at any time a Partner fails to furnish an Eligibility Certification or
other information requested within a reasonable period of time specified in
amendments adopted pursuant to Section 4.8, or if upon receipt of such
Eligibility Certification or other information the General Partner determines,
with the advice of counsel, that a Partner is not an Eligible Holder, the
Partnership may, unless the Partner establishes to the satisfaction of the
General Partner that such Partner is an Eligible Holder or has transferred his
Partnership Interests to a Person who is an Eligible Holder and who furnishes an
Eligibility Certification to the General Partner prior to the date fixed for
redemption as provided below, redeem the Partnership Interest of such Partner as
follows:

(i) The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Partner, at his last address
designated on the records of the Partnership or the Transfer Agent, as
applicable, by registered or certified mail, postage prepaid. The notice shall
be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable
Interests) and that on and after the date fixed for redemption no further
allocations or distributions to which the Partner would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.

 

21



--------------------------------------------------------------------------------

(ii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Partnership Interests of the class to be so
redeemed multiplied by the number of Partnership Interests of each such class
included among the Redeemable Interests. The redemption price shall be paid, as
determined by the General Partner, in cash or by delivery of a promissory note
of the Partnership in the principal amount of the redemption price, bearing
interest at the rate of 8% annually and payable in three equal annual
installments of principal together with accrued interest, commencing one year
after the redemption date.

(iii) The Partner or his duly authorized representative shall be entitled to
receive the payment for the Redeemable Interests at the place of payment
specified in the notice of redemption on the redemption date (or, if later in
the case of Redeemable Interests evidenced by Certificates, upon surrender by or
on behalf of the Partner at the place specified in the notice of redemption, of
the Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).

(iv) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Partnership Interests.

(b) The provisions of this Section 4.9 shall also be applicable to Partnership
Interests held by a Partner as nominee of a Person determined to be an
Ineligible Holder.

(c) Nothing in this Section 4.9 shall prevent the recipient of a notice of
redemption from transferring his Partnership Interest before the redemption date
if such transfer is otherwise permitted under this Agreement. Upon receipt of
notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Partnership Interest certifies to
the satisfaction of the General Partner that he is an Eligible Holder. If the
transferee fails to make such certification, such redemption shall be effected
from the transferee on the original redemption date.

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.1 Contributions by the General Partner and its Affiliates.

(a) In connection with the formation of the Partnership under the Delaware Act,
the General Partner was admitted as the sole General Partner of the Partnership
and the Organizational Limited Partner agreed to make an initial Capital
Contribution to the Partnership in the amount of $1,000 and was admitted as the
Organizational Limited Partner of the Partnership. As of the Contribution Date,
CVR Refining Holdings Sub, LLC was admitted as a Limited Partner of the
Partnership. Effective with the admission of CVR Refining Holdings Sub, LLC as a
Limited Partner to the Partnership, the initial cash Capital Contribution of the
Organizational Limited Partner was refunded. One-hundred percent of any interest
or other profit that may have resulted from the investment or other use of such
initial cash Capital Contribution will be allocated and distributed to the
Organizational Limited Partner.

 

22



--------------------------------------------------------------------------------

(b) On the Contribution Date and pursuant to the Contribution Agreement, the
Organizational Limited Partner contributed to the Partnership, as a Capital
Contribution, 100% of its equity interests in CVR Refining, LLC to the
Partnership. The Organizational Limited Partner retained the right to receive
reimbursement for certain capital expenditures attributable to the assets of CVR
Refining, LLC and its subsidiaries incurred within the two-year period prior to
the Contribution Date pursuant to Section 5.5(c) hereof and Section 2.02(b) of
the Registration Rights Agreement.

(c) On the date hereof and pursuant to the Reorganization Agreement: (i) the
Organizational Limited Partner’s 99.99% limited partner interest and CVR
Refining Holdings Sub’s 0.01% limited partner interest were recharacterized as
119,988,000 Common Units and 12,000 Common Units, respectively, (ii) the
Partnership distributed to the Organizational Partner the right to receive the
Deferred Issuance and Distribution

Section 5.2 Contributions by Initial Limited Partners.

(a) On the Closing Date and pursuant to the Underwriting Agreement, each
Underwriter shall contribute cash to the Partnership in exchange for the
issuance by the Partnership of Common Units to each Underwriter, all as set
forth in the Underwriting Agreement.

(b) Upon the exercise, if any, of the Over-Allotment Option, each Underwriter
shall contribute cash to the Partnership in exchange for the issuance by the
Partnership of Common Units to each Underwriter, all as set forth in the
Underwriting Agreement.

Section 5.3 Interest and Withdrawal. No interest on Capital Contributions shall
be paid by the Partnership. No Partner shall be entitled to the withdrawal or
return of its Capital Contribution, except to the extent, if any, that
distributions made pursuant to this Agreement or upon dissolution of the
Partnership may be considered as the withdrawal or return of its Capital
Contribution by law and then only to the extent provided for in this Agreement.
Except to the extent expressly provided in this Agreement, no Partner shall have
priority over any other Partner either as to the return of Capital Contributions
or as to profits, losses or distributions. Any such return shall be a compromise
to which all Partners agree within the meaning of Section 17-502(b) of the
Delaware Act.

Section 5.4 Capital Accounts.

(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax)

 

23



--------------------------------------------------------------------------------

computed in accordance with Section 5.4(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1, and decreased by (x) the amount of
cash or Net Agreed Value of all actual and deemed distributions of cash or
property made with respect to such Partnership Interest and (y) all items of
Partnership deduction and loss computed in accordance with Section 5.4(b) and
allocated with respect to such Partnership Interest pursuant to Section 6.1.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for that
purpose), provided, that:

(i) Solely for purposes of this Section 5.4, the Partnership shall be treated as
owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
or is disregarded for U.S. federal income tax purposes and (y) any other entity
that is classified as a partnership or is disregarded for U.S. federal income
tax purposes of which a Group Member is, directly or indirectly, a partner,
member or other equity holder.

(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

(iii) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code that may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for U.S. federal income tax purposes. To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

(iv) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(v) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the

 

24



--------------------------------------------------------------------------------

date it was acquired by the Partnership were equal to the Agreed Value of such
property. Upon an adjustment pursuant to Section 5.4(d) to the Carrying Value of
any Partnership property subject to depreciation, cost recovery or amortization,
any further deductions for such depreciation, cost recovery or amortization
attributable to such property shall be determined (A) under the rules prescribed
by Treasury Regulation Section 1.704-3(d)(2) as if the adjusted basis of such
property were equal to the Carrying Value of such property immediately following
such adjustment.

(vi) If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for U.S. federal income tax purposes pursuant to
Section 50(c)(1) or 50(c)(3) of the Code, the amount of such reduction shall,
solely for purposes hereof, be deemed to be an additional depreciation or cost
recovery deduction in the taxable period such property is placed in service and
shall be allocated among the Partners pursuant to Section 6.1. Any restoration
of such basis pursuant to Section 50(c)(2) of the Code shall, to the extent
possible, be allocated in the same manner to the Partners to whom such deemed
deduction was allocated.

(vii) The Gross Liability Value of each Liability of the Partnership described
in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times
as provided in this Agreement for an adjustment to Carrying Values. The amount
of any such adjustment shall be treated for purposes hereof as an item of loss
(if the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).

(c) A transferee of a Partnership Interest shall succeed to a pro rata portion
of the Capital Account of the transferor relating to the Partnership Interest so
transferred.

(d) (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
upon an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services or the conversion of the General Partner’s (and its
Affiliates’) Combined Interest to Common Units pursuant to Section 11.3(b), the
Carrying Value of each Partnership property immediately prior to such issuance
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, and any such
Unrealized Gain or Unrealized Loss shall be treated, for purposes of maintaining
Capital Accounts, as if it had been recognized on an actual sale of each such
property for an amount equal to its fair market value immediately prior to such
issuance and had been allocated among the Partners at such time pursuant to
Section 6.1 in the same manner as any item of gain or loss actually recognized
during such period would have been allocated; provided, however, that in the
event of an issuance of Partnership Interests for a de minimis amount of cash or
Contributed Property, or in the event of an issuance of a de minimis amount of
Partnership Interests as consideration for the provision of services, the
General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership. In determining such Unrealized Gain or
Unrealized Loss, the fair market value of all Partnership assets (including cash
or cash equivalents) immediately prior to the issuance of additional Partnership
Interests shall be determined by the General Partner using such method of
valuation as it may adopt. In making its determination of the fair market values
of individual properties, the General Partner may determine that it is
appropriate to first

 

25



--------------------------------------------------------------------------------

determine an aggregate value for the Partnership, based on the current trading
price of the Common Units, taking fully into account the fair market value of
the Partnership Interests of all Partners at such time, and then allocate such
aggregate value among the individual properties of the Partnership (in such
manner as it determines is appropriate).

(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Carrying Value of all
Partnership property shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property,
and any such Unrealized Gain or Unrealized Loss shall be treated, for the
purposes of maintaining Capital Accounts, as if it had been recognized on an
actual sale of each such property immediately prior to such distribution for an
amount equal to its fair market value, and had been allocated to the Partners,
at such time, pursuant to Section 6.1 in the same manner as any item of gain or
loss actually recognized during such period would have been allocated. In
determining such Unrealized Gain or Unrealized Loss the fair market value of all
Partnership assets (including cash or cash equivalents) immediately prior to a
distribution shall (A) in the case of an actual distribution that is not made
pursuant to Section 12.4 or in the case of a deemed distribution, be determined
in the same manner as that provided in Section 5.4(d)(i) or (B) in the case of a
liquidating distribution pursuant to Section 12.4, be determined by the
Liquidator using such method of valuation as it may adopt.

Section 5.5 Issuances of Additional Partnership Interests and Derivative
Instruments.

(a) The Partnership may issue additional Partnership Interests and Derivative
Instruments for any Partnership purpose at any time and from time to time to
such Persons for such consideration and on such terms and conditions as the
General Partner shall determine, all without the approval of any Partners.

(b) Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.5(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior or junior to existing classes and
series of Partnership Interests), as shall be fixed by the General Partner,
including (i) the right to share in Partnership profits and losses or items
thereof; (ii) the right to share in Partnership distributions; (iii) the rights
upon dissolution and liquidation of the Partnership; (iv) whether, and the terms
and conditions upon which, the Partnership may, or shall be required to, redeem
the Partnership Interest (including sinking fund provisions); (v) whether such
Partnership Interest is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Partnership Interest will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
Percentage Interest as to such Partnership Interest; and (viii) the right, if
any, of each such Partnership Interest to vote on Partnership matters, including
matters relating to the relative rights, preferences and privileges of such
Partnership Interest.

 

26



--------------------------------------------------------------------------------

(c) Subject to, and in accordance with, the terms of the Registration Rights
Agreement, upon request of the Organizational Limited Partner, the Partnership
will undertake an offering of additional Common Units, and will use the proceeds
thereof (net of underwriting discounts and commissions) to redeem an equal
number of Common Units from the limited partner in full or partial satisfaction
of the Organizational Limited Partner’s right to reimbursement pursuant to
Section 1.1 of the Contribution Agreement.

(d) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Instruments pursuant to this Section 5.5, (ii) the
conversion of the General Partner’s (and its Affiliates’) Combined Interest to
Common Units pursuant to the terms of this Agreement, (iii) reflecting the
admission of such additional Partners in the books and records of the
Partnership as the Record Holder of such Partnership Interests, and (iv) all
additional issuances of Partnership Interests. The General Partner shall
determine the relative rights, powers and duties of the holders of the Units or
other Partnership Interests being so issued. The General Partner shall do all
things necessary to comply with the Delaware Act and is authorized and directed
to do all things that it determines to be necessary or appropriate in connection
with any future issuance of Partnership Interests or in connection with the
conversion of the General Partner’s (and its Affiliates’) Combined Interest into
Common Units pursuant to the terms of this Agreement, including compliance with
any statute, rule, regulation or guideline of any federal, state or other
governmental agency or any National Securities Exchange on which the Units or
other Partnership Interests are listed or admitted to trading.

(e) No fractional Units shall be issued by the Partnership.

Section 5.6 Preemptive Right. Except as provided in this Section 5.6 or as
otherwise provided in a separate agreement by the Partnership, no Person shall
have any preemptive, preferential or other similar right with respect to the
issuance of any Partnership Interest, whether unissued, held in the treasury or
hereafter created. The General Partner shall have the right, which it may from
time to time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Percentage
Interests of the General Partner and its Affiliates equal to that which existed
immediately prior to the issuance of such Partnership Interests.

Section 5.7 Splits and Combinations.

(a) Subject to Section 5.7(d), the Partnership may make a Pro Rata distribution
of Partnership Interests to all Record Holders or may effect a subdivision or
combination of Partnership Interests so long as, after any such event, each
Partner shall have the same Percentage Interest in the Partnership as before
such event, and any amounts calculated on a per Unit basis or stated as a number
of Units are proportionately adjusted retroactively to the beginning of the
Partnership.

(b) Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior

 

27



--------------------------------------------------------------------------------

to such Record Date to each Record Holder as of a date not less than 10 days
prior to the date of such notice. The General Partner also may cause a firm of
independent public accountants selected by it to calculate the number of
Partnership Interests to be held by each Record Holder after giving effect to
such distribution, subdivision, combination or reorganization. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.

(c) Promptly following any such distribution, subdivision, or combination, the
Partnership may issue Certificates to the Record Holders of Partnership
Interests as of the applicable Record Date representing the new number of
Partnership Interests held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Interests Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of any such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.

(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Partnership Interests. If a distribution,
subdivision, combination or reorganization of Partnership Interests would result
in the issuance of fractional Units but for the provisions of Section 5.5(d) and
this Section 5.7(d), each fractional Unit shall be rounded to the nearest whole
Unit (and a 0.5 Unit shall be rounded to the next higher Unit).

Section 5.8 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-607 or 17-804 of the Delaware Act.

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss, deduction and
credit (computed in accordance with Section 5.4(b)) for each taxable period
shall be allocated among the Partners as provided herein below.

(a) Net Income and Net Loss. After giving effect to the special allocations set
forth in Section 6.1(b), Net Income and Net Loss for each taxable period and all
items of income, gain, loss and deduction taken into account in computing Net
Income and Net Loss for such taxable period shall be allocated 100% to all
Unitholders, Pro Rata.

(b) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of

 

28



--------------------------------------------------------------------------------

Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor
provision. For purposes of this Section 6.1(b), each Partner’s Adjusted Capital
Account balance shall be determined, and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(b) with respect to such taxable period
(other than an allocation pursuant to Sections 6.1(b)(vi) and 6.1(b)(vii)). This
Section 6.1(b)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(b)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(b), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(b), other than Section 6.1(b)(i) and other than an allocation
pursuant to Sections 6.1(b)(vi) and 6.1(b)(vii), with respect to such taxable
period. This Section 6.1(b)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Priority Allocations.

(A) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4) with respect to a
Unit exceeds the amount of cash or the Net Agreed Value of property distributed
with respect to another Unit, each Unitholder receiving such greater cash or
property distribution shall be allocated gross income in an amount equal to the
product of (aa) the amount by which the distribution (on a per Unit basis) to
such Unitholder exceeds the distribution with respect to the Unit receiving the
smallest distribution and (bb) the number of Units owned by the Unitholder
receiving the greater distribution.

(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as

 

29



--------------------------------------------------------------------------------

quickly as possible; provided, that an allocation pursuant to this
Section 6.1(b)(iv) shall be made only if and to the extent that such Partner
would have a deficit balance in its Adjusted Capital Account as adjusted after
all other allocations provided for in this Section 6.1 have been tentatively
made as if this Section 6.1(b)(iv) were not in this Agreement.

(v) Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 6.1(b)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
so adjusted after all other allocations provided for in this Section 6.1 have
been tentatively made as if Section 6.1(b)(iv) and this Section 6.1(b)(v) were
not in this Agreement.

(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners, Pro Rata. If the General Partner determines that
the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.

(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss. This
Section 6.1(b)(vii) is intended to comply with Treasury Regulations
Section 1.704-2(i)(1) and shall be interpreted consistently therewith.

(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners, Pro Rata.

(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis

 

30



--------------------------------------------------------------------------------

of the asset) or loss (if the adjustment decreases such basis), and such item of
gain or loss shall be specially allocated to the Partners in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such Section of the Treasury Regulations.

(x) Economic Uniformity; Changes in Law. For the proper administration of the
Partnership and for the preservation of uniformity of the Limited Partner
Interests (or any class or classes thereof), the General Partner shall (i) adopt
such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; (ii) make special
allocations of income, gain, loss or deduction, including Unrealized Gain or
Unrealized Loss; and (iii) amend the provisions of this Agreement as appropriate
(x) to reflect the proposal or promulgation of Treasury Regulations under
Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve or
achieve uniformity of the Limited Partner Interests (or any class or classes
thereof). The General Partner may adopt such conventions, make such allocations
and make such amendments to this Agreement as provided in this Section 6.1(b)(x)
only if such conventions, allocations or amendments would not have a material
adverse effect on the Partners, the holders of any class or classes of
Outstanding Limited Partner Interests or the Partnership, and if such
allocations are consistent with the principles of Section 704 of the Code.

(xi) Curative Allocation.

(A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1. In
exercising its discretion under this Section 6.1(b)(xi)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.1(b)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners.

(B) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(b)(xi)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(b)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.

 

31



--------------------------------------------------------------------------------

Section 6.2 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, for U.S. federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
U.S. federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under
Section 6.1(b)(x)); provided that the General Partner shall apply the principles
of Treasury Regulation Section 1.704-3(d) in all events.

(c) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Units, so long as such conventions would not have a
material adverse effect on the Limited Partners or Record Holders of any class
or classes of Limited Partner Interests.

(d) In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

(e) All items of income, gain, loss, deduction and credit recognized by the
Partnership for U.S. federal income tax purposes and allocated to the Partners
in accordance with the provisions hereof shall be determined without regard to
any election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

 

32



--------------------------------------------------------------------------------

(f) Each item of Partnership income, gain, loss and deduction shall, for U.S.
federal income tax purposes, be determined for each taxable period and prorated
on a monthly basis and shall be allocated to the Partners as of the opening of
the National Securities Exchange on which the Partnership’s Units are listed or
admitted to trading on the first Business Day of each month; provided, however,
such items for the period beginning on the Closing Date and ending on the last
day of the month in which the Closing Date occurs shall be allocated to the
Partners who are issued Units as a result of the transactions contemplated by
the Contribution Agreement and the Underwriting Agreement; and provided,
further, that each item of Partnership income, gain, loss and deduction for the
period beginning on the Contribution Date and ending the date immediately before
the Closing Date shall be allocated to the Partners holding Units on the date
immediately before the Closing Date; and provided, further, that gain or loss on
a sale or other disposition of any assets of the Partnership or any other
extraordinary item of income, gain, loss or deduction, as determined by the
General Partner, shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership’s Units are listed or
admitted to trading on the first Business Day of the month in which such item is
recognized for U.S. federal income tax purposes. The General Partner may revise,
alter or otherwise modify such methods of allocation to the extent permitted or
required by Section 706 of the Code and the regulations or rulings promulgated
thereunder.

(g) Allocations that would otherwise be made to a Partner under the provisions
of this Article VI shall instead be made to the beneficial owner of Partnership
Interests held by a nominee in any case in which the nominee has furnished the
identity of such owner to the Partnership in accordance with Section 6031(c) of
the Code or any other method determined by the General Partner.

Section 6.3 Distributions to Record Holders.

(a) The Board of Directors may adopt a cash distribution policy, which it may
change from time to time without amendment to this Agreement.

(b) The Partnership will make distributions, if any, to Unitholders Pro Rata.

(c) All distributions required to be made under this Agreement shall be made
subject to Sections 17-607 and 17-804 of the Delaware Act.

(d) Notwithstanding Section 6.3(b), in the event of the dissolution and
liquidation of the Partnership, cash shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.

(e) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through any Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

 

33



--------------------------------------------------------------------------------

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.1 Management.

(a) The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner and no other Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted to a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:

(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible or exchangeable into Partnership Interests, and the
incurring of any other obligations;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject however to any prior approval that
may be required by Section 7.4 and Article XIV);

(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; the lending of funds to
other Persons (including other Group Members); the repayment or guarantee of
obligations of any Group Member; and the making of capital contributions to any
Group Member;

(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);

(vi) the distribution of Partnership cash;

 

34



--------------------------------------------------------------------------------

(vii) the selection and dismissal of employees (including employees having
titles such as “chief executive officer,” “president,” “chief financial
officer,” “chief operating officer,” “general counsel,” “vice president,”
“secretary” and “treasurer”) and agents, outside attorneys, accountants,
consultants and contractors and the determination of their compensation and
other terms of employment or hiring;

(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;

(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;

(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;

(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;

(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Partnership Interests from, or
requesting that trading be suspended on, any such exchange (subject to any prior
approval required under Section 4.7);

(xiii) the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Instruments;

(xiv) the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and

(xv) the entering into of agreements with any of its Affiliates, including any
agreements to render services to a Group Member or to itself in the discharge of
its duties as General Partner of the Partnership.

(b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Limited Partners and each other Person who may acquire an interest in
Partnership Interests or is otherwise bound by this Agreement hereby
(i) approves, ratifies and confirms the execution, delivery and performance by
the parties thereto of this Agreement, the Underwriting Agreement, the Credit
Agreement and the other agreements described in or filed as exhibits to the
Registration Statement that are related to the transactions contemplated by the
Registration Statement (in each case other than this Agreement, without giving
effect to any amendments, supplements or restatements after the date hereof);
(ii) agrees that the General Partner (on its own or on behalf of the
Partnership) is authorized to execute, deliver and perform the agreements

 

35



--------------------------------------------------------------------------------

referred to in clause (i) of this sentence and the other agreements, acts,
transactions and matters described in or contemplated by the Registration
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners or the other Persons who may acquire an interest in Partnership
Interests or is otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the General Partner, any Group Member or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to Article
XV) shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Partners or any other Persons
under this Agreement (or any other agreements) or of any duty existing at law,
in equity or otherwise.

Section 7.2 Replacement of Fiduciary Duties. Notwithstanding any other provision
of this Agreement, to the extent that, at law or in equity, the General Partner
or any other Indemnitee would have duties (including fiduciary duties) to the
Partnership, to another Partner, to any person who acquires an interest in a
Partnership Interest or to another Person that is a party to this Agreement or
is otherwise bound by this Agreement, all such duties (including fiduciary
duties) are hereby eliminated, to the fullest extent permitted by law, and
replaced with the duties expressly set forth herein. The elimination of duties
(including fiduciary duties) and replacement thereof with the duties expressly
set forth herein are approved by the Partnership, all Partners, each other
Person who acquires an interest in a Partnership Interest and each other Person
who is bound by this Agreement.

Section 7.3 Certificate of Limited Partnership. The General Partner has caused
the Certificate of Limited Partnership to be filed with the Secretary of State
of the State of Delaware as required by the Delaware Act. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents that the General Partner determines to be necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.4(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Partner.

Section 7.4 Restrictions on the General Partner’s Authority. Except as provided
in Articles XII and XIV, the General Partner may not sell, exchange or otherwise
dispose of all or substantially all of the assets of the Partnership Group,
taken as a whole, in a single transaction or a series of related transactions
without the approval of a Unit Majority; provided, however, that this provision
shall not preclude or limit the General Partner’s ability to mortgage, pledge,
hypothecate or grant a security interest in all or substantially all of the
assets of the Partnership Group and shall not apply to any sale of any or all of
the assets of the Partnership Group pursuant to the foreclosure of, or other
realization upon, any such encumbrance.

 

36



--------------------------------------------------------------------------------

Section 7.5 Reimbursement of the General Partner.

(a) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership Group
(including salary, bonus, incentive compensation and other amounts paid to any
Person including Affiliates of the General Partner to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses reasonably allocable to the
Partnership Group or otherwise incurred by the General Partner in connection
with operating the Partnership Group’s business (including expenses allocated to
the General Partner by its Affiliates). The General Partner shall determine the
expenses that are allocable to the Partnership Group. Reimbursements pursuant to
this Section 7.5 shall be in addition to any reimbursement to the General
Partner as a result of indemnification pursuant to Section 7.7.

(b) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

(c) The General Partner, without the approval of the other Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership benefit plans, programs and practices (including plans, programs
and practices involving the issuance of Partnership Interests), or cause the
Partnership to issue Partnership Interests in connection with, or pursuant to,
any benefit plan, program or practice maintained or sponsored by the General
Partner or any of its Affiliates, in each case for the benefit of employees and
directors of the General Partner or its Affiliates, any Group Member or their
Affiliates, or any of them, in respect of services performed, directly or
indirectly, for the benefit of the Partnership Group. The Partnership agrees to
issue and sell to the General Partner or any of its Affiliates any Partnership
Interests that the General Partner or such Affiliates are obligated to provide
to any employees or directors pursuant to any such benefit plans, programs or
practices. Expenses incurred by the General Partner in connection with any such
plans, programs and practices (including the net cost to the General Partner or
such Affiliates of Partnership Interests purchased by the General Partner or
such Affiliates, from the Partnership or otherwise, to fulfill options or awards
under such plans, programs and practices) shall be reimbursed in accordance with
Section 7.5(b). Any and all obligations of the General Partner under any benefit
plans, programs or practices adopted by the General Partner as permitted by this
Section 7.5(c) shall constitute obligations of the General Partner hereunder and
shall be assumed by any successor General Partner approved pursuant to
Section 11.1 or 11.2 or the transferee of or successor to all of the General
Partner’s General Partner Interest pursuant to Section 4.5(d).

Section 7.6 Outside Activities.

(a) The General Partner, for so long as it is the General Partner of the
Partnership shall not engage in any business or activity or incur any debts or
liabilities except in connection with or incidental to (A) its performance as
general partner or managing member, if any, of one or more Group Members or as
described in or contemplated by the Registration

 

37



--------------------------------------------------------------------------------

Statement, (B) the acquiring, owning or disposing of debt securities or equity
interests in any Group Member, (C) the guarantee of, and mortgage, pledge or
encumbrance of any or all of its assets in connection with, any indebtedness of
any Affiliate of the General Partner or (D) the direct or indirect provision of
management, advisory, and administrative services to its Affiliates or to other
Persons.

(b) Each Unrestricted Person (other than the General Partner) shall have the
right to engage in businesses of every type and description and other activities
for profit and to engage in and possess an interest in other business ventures
of any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner.

(c) Notwithstanding anything to the contrary in this Agreement, the doctrine of
corporate opportunity, or any analogous doctrine, shall not apply to any
Unrestricted Person (including the General Partner). No Unrestricted Person
(including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership shall have any duty to communicate or offer such opportunity
to the Partnership, and such Unrestricted Person (including the General Partner)
shall not be liable to the Partnership, any Partner or any other Person for
breach of any fiduciary or other duty by reason of the fact that such
Unrestricted Person (including the General Partner) pursues or acquires such
opportunity for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership.

(d) Subject to the terms of Section 7.6(a), Section 7.6(b) and Section 7.6(c),
but otherwise notwithstanding anything to the contrary in this Agreement,
(i) the engaging in competitive activities by any Unrestricted Person (other
than the General Partner) in accordance with the provisions of this Section 7.6
is hereby approved by the Partnership and all Partners, and (ii) it shall be
deemed not to be a breach of any fiduciary duty or any other duty or obligation
of any type whatsoever of the General Partner or of any other Unrestricted
Person for the Unrestricted Person (other than the General Partner) to engage in
such business interests and activities in preference to or to the exclusion of
the Partnership; provided such Unrestricted Person does not engage in such
business or activity as a result of or using confidential or proprietary
information provided by or on behalf of the Partnership to such Unrestricted
Person.

(e) The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise expressly provided in Section 7.11 of this Agreement, shall
be entitled to exercise, at their option, all rights relating to all Units or
other Partnership Interests acquired by them.

Section 7.7 Indemnification.

(a) To the fullest extent permitted by law, all Indemnitees shall be indemnified
and held harmless by the Partnership from and against any and all losses,
claims, damages, liabilities, joint or several, expenses (including legal fees
and expenses), judgments,

 

38



--------------------------------------------------------------------------------

fines, penalties, interest, settlements or other amounts arising from any and
all threatened, pending or completed claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, and
whether formal or informal and including appeals, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee and acting (or refraining to act) in such capacity
on behalf of or for the benefit of the Partnership; provided, that the
Indemnitee shall not be indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee acted in bad faith
or in the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful. Any indemnification pursuant to this Section 7.7 shall be
made only out of the assets of the Partnership, it being agreed that the General
Partner shall not be personally liable for such indemnification and shall have
no obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in appearing at, participating in or defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 7.7, that the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 7.7.

(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity (including any
capacity under the Underwriting Agreement), and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates, the Indemnitees and such other Persons as the General Partner
shall determine, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Partnership’s
activities or such Person’s activities on behalf of the Partnership, regardless
of whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement. In addition, the
Partnership may enter into additional indemnification agreements with any
Indemnitee.

(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute

 

39



--------------------------------------------------------------------------------

“fines” within the meaning of Section 7.7(a); and action taken or omitted by an
Indemnitee with respect to any employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

Section 7.8 Limitation of Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement, any
Group Member Agreement, or under the Delaware Act or any other law, rule or
regulation or at equity, no Indemnitee shall be liable for monetary damages or
otherwise to the Partnership, the Partners or any other Persons who have
acquired interests in the Partnership Interests, for losses sustained or
liabilities incurred, of any kind or character, as a result of its or any of any
other Indemnitee’s determinations, act(s) or omission(s) in their capacities as
Indemnitees; provided however, that an Indemnitee shall be liable for losses or
liabilities sustained or incurred by the Partnership, the Partners or any other
Persons who have acquired interests in the Partnership Interests, if it is
determined by a final and non-appealable judgment entered by a court of
competent jurisdiction that such losses or liabilities were the result of the
conduct of that Indemnitee engaged in by it in Bad Faith or with respect to any
criminal conduct, with the knowledge that its conduct was unlawful.

(b) The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner if such appointment was not made in Bad Faith.

(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner and any other Indemnitee acting in connection with
the Partnership’s business or affairs shall not be liable to the Partnership or
to any Partner for its reliance on the provisions of this Agreement.

 

40



--------------------------------------------------------------------------------

(d) Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.

(a) Whenever the General Partner, acting in its capacity as the general partner
of the Partnership, or the Board of Directors or any committee of the Board of
Directors (including the Conflicts Committee) or any Affiliates of the General
Partner cause the General Partner to make a determination or take or omit to
take any action in such capacity, whether or not under this Agreement, any Group
Member Agreement or any other agreement contemplated hereby, then, unless
another lesser standard is provided for in this Agreement, the General Partner,
the Board of Directors, such committee or such Affiliates, shall not make such
determination, or take or omit to take such action, in Bad Faith. The foregoing
is the sole and exclusive standard governing any such determinations, actions
and omissions of the General Partner, the Board of Directors, any committee of
the Board of Directors (including the Conflicts Committee) and any Affiliate of
the General Partner and no such Person shall be subject to any fiduciary duty or
other duty or obligation, or any other, different or higher standard (all of
which duties, obligations and standards are hereby waived and disclaimed), under
this Agreement any Group Member Agreement or any other agreement contemplated
hereby, or under the Delaware Act or any other law, rule or regulation or at
equity. Any such determination, action or omission by the General Partner, the
Board of Directors of the General Partner or any committee thereof (including
the Conflicts Committee) or of any Affiliates of the General Partner, will for
all purposes be presumed to have been in Good Faith. In any proceeding brought
by or on behalf of the Partnership, any Limited Partner, or any Person who
acquires an interest in a Partnership Interest or any other Person who is bound
by this Agreement, challenging such determination, act or omission, the Person
bringing or prosecuting such proceeding shall have the burden of proving that
such determination, action or omission was not in Good Faith.

(b) Whenever the General Partner makes a determination or takes or omits to take
any action, or any of its Affiliates causes it to do so, not acting in its
capacity as the general partner of the Partnership, whether or not under this
Agreement, any Group Member Agreement or any other agreement contemplated
hereby, then the General Partner, or such Affiliates causing it to do so, are
entitled, to the fullest extent permitted by law, to make such determination or
to take or omit to take such action free of any fiduciary duty or duty of Good
Faith, or other duty or obligation existing at law, in equity or otherwise
whatsoever to the Partnership, any Limited Partner, any other Person who
acquires an interest in a Partnership Interest or any other Person who otherwise
is bound by this Agreement or any Group Member Agreement or any other agreement
contemplated hereby, and the General Partner, or such Affiliates causing it to
do so,

 

41



--------------------------------------------------------------------------------

shall not, to the fullest extent permitted by law, be required to act in Good
Faith or pursuant to any fiduciary or other duty or standard imposed by this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity.

(c) For purposes of Sections 7.9(a) and (b) of this Agreement, “acting in its
capacity as the general partner of the Partnership” means and is solely limited
to, the General Partner exercising its authority as a general partner under this
Agreement, other than when it is “acting in its individual capacity.” For
purposes of this Agreement, “acting in its individual capacity” means: (A) any
action by the General Partner or its Affiliates other than through the exercise
of the General Partner of its authority as a general partner under this
Agreement; and (B) any action or inaction by the General Partner by the exercise
(or failure to exercise) of its rights, powers or authority under this Agreement
that are modified by: (i) the phrase “at the option of the General Partner,”
(ii) the phrase “in its sole discretion” or “in its discretion” or (iii) some
variation of the phrases set forth in clauses (i) and (ii). For the avoidance of
doubt, whenever the General Partner votes, acquires Partnership Interests or
transfers its Partnership Interests, or refrains from voting or transferring its
Partnership Interests, it shall be and be deemed to be “acting in its individual
capacity.”

(d) Whenever a potential conflict of interest exists or arises between the
General Partner or any of its Affiliates, on the one hand, and the Partnership,
any Group Member or any Partner, any other Person who acquires an interest in a
Partnership Interest or any other Person who is bound by this Agreement on the
other hand, the General Partner may in its discretion submit any resolution,
course of action with respect to or causing such conflict of interest or
transaction (i) for Special Approval or (ii) for approval by the vote of a
majority of the Common Units (excluding Common Units owned by the General
Partner and its Affiliates). If any resolution, course of action or transaction:
(i) receives Special Approval; or (ii) receives approval of a majority of the
Common Units (excluding Common Units owned by the General Partner and its
Affiliates), then such resolution, course of action or transaction shall be
conclusively deemed to be approved by the Partnership, all the Partners, each
Person who acquires an interest in a Partnership Interest and each other Person
who is bound by this Agreement, and shall be and be deemed to be duly
authorized, legal and binding and to be fair to the Partnership, all the
Partners, each Person who acquires an interest in a Partnership Interest and
each other Person who is bound by this Agreement, and shall not constitute a
breach of this Agreement, of any Group Member Agreement, of any agreement
contemplated herein or therein, or of any fiduciary or other duty or obligation
existing at law, in equity or otherwise or obligation of any type whatsoever.

(e) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates or any other Indemnitee shall have no duty or
obligation, express or implied, to (i) sell or otherwise dispose of any asset of
the Partnership Group or (ii) permit any Group Member to use any facilities or
assets of the General Partner and its Affiliates, except as may be provided in
contracts entered into from time to time specifically dealing with such use. Any
determination by the General Partner or any of its Affiliates to enter into such
contracts or transactions shall be in its sole discretion.

 

42



--------------------------------------------------------------------------------

(f) The Partners, and each Person who acquires an interest in a Partnership
Interest or is otherwise bound by this Agreement, hereby authorize the General
Partner, on behalf of the Partnership as a partner or member of a Group Member,
to approve actions by the general partner or managing member of such Group
Member similar to those actions permitted to be taken by the General Partner
pursuant to this Section 7.9.

Section 7.10 Other Matters Concerning the General Partner.

(a) The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
advice or opinion (including an Opinion of Counsel) of such Persons as to
matters that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in Good Faith and in accordance with such advice or opinion.

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its or the Partnership’s duly
authorized officers, a duly appointed attorney or attorneys-in-fact.

Section 7.11 Purchase or Sale of Partnership Interests. The General Partner may
cause the Partnership to purchase or otherwise acquire Partnership Interests. As
long as any Partnership Interests are held by any Group Member, such Partnership
Interests shall not be entitled to any vote and shall not be considered to be
Outstanding.

Section 7.12 Registration Rights of the General Partner and its Affiliates.

(a) If (i) the General Partner or any of its Affiliates (including for purposes
of this Section 7.12, any Person that is an Affiliate of the General Partner at
the date hereof notwithstanding that it may later cease to be an Affiliate of
the General Partner) holds Partnership Interests that it desires to sell and
(ii) Rule 144 of the Securities Act (or any successor rule or regulation to Rule
144) or another exemption from registration is not available to enable such
holder of Partnership Interests (the “Holder”) to dispose of the number of
Partnership Interests it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use all commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Interests covered by such registration
statement have been sold, a registration statement under the Securities Act
registering the offering and sale of the number of Partnership Interests
specified by the Holder; provided, however, that the aggregate offering price of
any such offering and sale of Partnership Interests covered by such registration
statement

 

43



--------------------------------------------------------------------------------

as provided for in this Section 7.12(a) shall not be less than $5.0 million;
provided further, that the Partnership shall not be required to effect more than
two registrations pursuant to this Section 7.12(a) in any twelve-month period;
and provided further, however that if the General Partner determines that a
postponement of the requested registration would be in the best interests of the
Partnership and its Partners due to a pending transaction, investigation or
other event, the filing of such registration statement or the effectiveness
thereof may be deferred for up to six months, but not thereafter. In connection
with any registration pursuant to the immediately preceding sentence, the
Partnership shall (i) promptly prepare and file (A) such documents as may be
necessary to register or qualify the securities subject to such registration
under the securities laws of such states as the Holder shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business as a
foreign corporation or partnership doing business in such jurisdiction solely as
a result of such registration, and (B) such documents as may be necessary to
apply for listing or to list the Partnership Interests subject to such
registration on such National Securities Exchange as the Holder shall reasonably
request, and (ii) do any and all other acts and things that may be necessary or
appropriate to enable the Holder to consummate a public sale of such Partnership
Interests in such states. Except as set forth in Section 7.12(c), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.

(b) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of Partnership Interests for
cash (other than an offering relating solely to a benefit plan), the Partnership
shall use all commercially reasonable efforts to include such number or amount
of Partnership Interests held by any Holder in such registration statement as
the Holder shall request; provided, that the Partnership is not required to make
any effort or take any action to so include the Partnership Interests of the
Holder once the registration statement becomes or is declared effective by the
Commission, including any registration statement providing for the offering from
time to time of Partnership Interests pursuant to Rule 415 of the Securities
Act. If the proposed offering pursuant to this Section 7.12(b) shall be an
underwritten offering, then, in the event that the managing underwriter or
managing underwriters of such offering advise the Partnership and the Holder
that in their opinion the inclusion of all or some of the Holder’s Partnership
Interests would adversely and materially affect the timing or success of the
offering, the Partnership shall include in such offering only that number or
amount, if any, of Partnership Interests held by the Holder that, in the opinion
of the managing underwriter or managing underwriters, will not so adversely and
materially affect the offering. Except as set forth in Section 7.12(c), all
costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.

(c) If underwriters are engaged in connection with any registration referred to
in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7 the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”)

 

44



--------------------------------------------------------------------------------

against any losses, claims, demands, actions, causes of action, assessments,
damages, liabilities (joint or several), costs and expenses (including interest,
penalties and reasonable attorneys’ fees and disbursements), resulting to,
imposed upon, or incurred by the Indemnified Persons, directly or indirectly,
under the Securities Act or otherwise (hereinafter referred to in this
Section 7.12(c) as a “claim” and in the plural as “claims”) based upon, arising
out of or resulting from any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which any
Partnership Interests were registered under the Securities Act or any state
securities or Blue Sky laws, in any preliminary prospectus or issuer free
writing prospectus as defined in Rule 433 of the Securities Act (if used prior
to the effective date of such registration statement), or in any summary or
final prospectus or in any amendment or supplement thereto (if used during the
period the Partnership is required to keep the registration statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein not misleading; provided, however, that the
Partnership shall not be liable to any Indemnified Person to the extent that any
such claim arises out of, is based upon or results from an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, such preliminary, summary or final prospectus or free
writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Indemnified Person specifically for use in the preparation thereof.

(d) The provisions of Sections 7.13(a) and 7.13(b) shall continue to be
applicable with respect to the General Partner (and any of the General Partner’s
Affiliates) after it ceases to be the General Partner, during a period of two
years subsequent to the effective date of such cessation and for so long
thereafter as is required for the Holder to sell all of the Partnership
Interests with respect to which it has requested during such two-year period
inclusion in a registration statement otherwise filed or that a registration
statement be filed; provided, however, that the Partnership shall not be
required to file successive registration statements covering the same
Partnership Interests for which registration was demanded during such two-year
period. The provisions of Section 7.12(c) shall continue in effect thereafter.

(e) The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Interests, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Interests with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.

(f) Any request to register Partnership Interests pursuant to this Section 7.12
shall (i) specify the Partnership Interests intended to be offered and sold by
the Person making the request, (ii) express such Person’s present intent to
offer such Partnership Interests for distribution, (iii) describe the nature or
method of the proposed offer and sale of Partnership Interests, and (iv) contain
the undertaking of such Person to provide all such information and materials and
take all action as may be required in order to permit the Partnership to comply
with all applicable requirements in connection with the registration of such
Partnership Interests.

 

45



--------------------------------------------------------------------------------

(g) The Partnership may enter into separate registration rights agreements with
the General Partner or any of its Affiliates.

Section 7.13 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner and any officer of the General Partner
authorized by the General Partner to act on behalf of and in the name of the
Partnership has full power and authority to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Partner hereby waives, to the fullest extent permitted by law, any and all
defenses or other remedies that may be available to such Partner to contest,
negate or disaffirm any action of the General Partner or any such officer in
connection with any such dealing. In no event shall any Person dealing with the
General Partner or any such officer or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
any such officer or its representatives. Each and every certificate, document or
other instrument executed on behalf of the Partnership by the General Partner or
its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (a) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (b) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (c) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1 Records and Accounting. The General Partner shall keep or cause to
be kept at the principal office of the Partnership appropriate books and records
with respect to the Partnership’s business, including all books and records
necessary to provide to the Partners any information required to be provided
pursuant to Section 3.4(a). Any books and records maintained by or on behalf of
the Partnership in the regular course of its business, including the record of
the Record Holders of Units or other Partnership Interests, books of account and
records of Partnership proceedings, may be kept on, or be in the form of,
computer disks, hard drives, magnetic tape, photographs, micrographics or any
other information storage device; provided, that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Partnership shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with U.S. GAAP.

Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.

 

46



--------------------------------------------------------------------------------

Section 8.3 Reports.

(a) As soon as practicable, but in no event later than 105 days after the close
of each fiscal year of the Partnership, the General Partner shall cause to be
mailed or made available, by any reasonable means, to each Record Holder of a
Unit or other Partnership Interest as of a date selected by the General Partner,
an annual report containing financial statements of the Partnership for such
fiscal year of the Partnership, presented in accordance with U.S. GAAP,
including a balance sheet and statements of operations, Partnership equity and
cash flows, such statements to be audited by a firm of independent public
accountants selected by the General Partner.

(b) As soon as practicable, but in no event later than 50 days after the close
of each Quarter except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means, to each
Record Holder of a Unit or other Partnership Interest, as of a date selected by
the General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.

(c) The General Partner shall be deemed to have made a report available to each
Record Holder as required by this Section 8.3 if it has either (i) filed such
report with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such report is publicly available on such system or
(ii) made such report available on any publicly available website maintained by
the Partnership.

ARTICLE IX

TAX MATTERS

Section 9.1 Tax Returns and Information. The Partnership shall timely file all
returns of the Partnership that are required for U.S. federal, state and local
income tax purposes on the basis of the accrual method and the taxable period or
years that it is required by law to adopt, from time to time, as determined by
the General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal, state and local income tax reporting purposes with respect to a
taxable period shall be furnished to them within 90 days of the close of the
calendar year in which the Partnership’s taxable period ends. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for U.S.
federal income tax purposes.

Section 9.2 Tax Elections.

(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Partners.
Notwithstanding any other provision herein contained, for the purposes of
computing the adjustments under Section 743(b) of the Code, the General Partner
shall be authorized (but not required) to adopt a convention whereby the price
paid by a transferee of a Partnership Interest will be deemed to be the lowest
quoted closing price of the Partnership Interests on any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading
during the calendar month in which such transfer is deemed to occur pursuant to
Section 6.2(f) without regard to the actual price paid by such transferee.

 

47



--------------------------------------------------------------------------------

(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Section 9.3 Tax Controversies. Subject to the provisions hereof, the General
Partner shall designate the Organizational Limited Partner, or such other
Partner as the General Partner shall designate, as the Tax Matters Partner (as
defined in the Code) and is authorized and required to represent the Partnership
(at the Partnership’s expense) in connection with all examinations of the
Partnership’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Partnership funds for professional services
and costs associated therewith. Each Partner agrees to cooperate with the Tax
Matters Partner and to do or refrain from doing any or all things reasonably
required by the Tax Matters Partner to conduct such proceedings.

Section 9.4 Withholding. Notwithstanding any other provision of this Agreement,
the General Partner is authorized to take any action that may be required to
cause the Partnership and other Group Members to comply with any withholding
requirements established under the Code or any other U.S. federal, state or
local law, including pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required or elects to withhold and pay
over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner (including by reason of Section 1446 of
the Code), the General Partner may treat the amount withheld as a distribution
of cash pursuant to Section 6.3 in the amount of such withholding from such
Partner.

ARTICLE X

ADMISSION OF PARTNERS

Section 10.1 Admission of Limited Partners.

(a) By acceptance of the transfer of any Limited Partner Interests or the
issuance of any Limited Partner Interests in accordance herewith, and except as
provided in Section 4.8, each transferee or other recipient of a Limited Partner
Interest (including any nominee holder or an agent or representative acquiring
such Limited Partner Interests for the account of another Person) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred or issued to such Person when any such transfer
or issuance is reflected in the books and records of the Partnership, (ii) shall
become bound by the terms of, and shall be deemed to have agreed to be bound by,
this Agreement, (iii) shall become the Record Holder of the Limited Partner
Interests so transferred or issued, (iv) represents that the transferee or other
recipient has the capacity, power and authority to enter into this Agreement,
and (v) makes the consents, acknowledgments and waivers contained in this
Agreement, all with or without execution of this Agreement. The transfer of any
Limited Partner Interests and/or the admission of any new Limited Partner shall
not constitute an amendment to this Agreement. A Person may become a Record
Holder without the consent or approval of any of the Partners. A Person may not
become a Limited Partner without acquiring a Limited Partner Interest. The
rights and obligations of a Person who is an Ineligible Holder shall be
determined in accordance with Section 4.8.

 

48



--------------------------------------------------------------------------------

(b) The name and mailing address of each Record Holder shall be listed on the
books and records of the Partnership maintained for such purpose by the General
Partner or the Transfer Agent. The General Partner shall update its books and
records from time to time as necessary to reflect accurately the information
therein (or shall cause the Transfer Agent to do so, as applicable). A Limited
Partner Interest may be represented by a Certificate, as provided in
Section 4.1.

(c) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to Section 10.1(a).

Section 10.2 Admission of Successor General Partner. A successor General Partner
approved pursuant to Section 11.1 or 11.2 or the transferee of or successor to
all of the General Partner Interest pursuant to Section 4.5(d) who is proposed
to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6, provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor
shall, subject to the terms hereof, carry on the business of the members of the
Partnership Group without dissolution.

Section 10.3 Amendment of Agreement and Certificate of Limited Partnership. To
effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary under the Delaware Act to amend the records of
the Partnership to reflect such admission and, if necessary, to prepare as soon
as practicable an amendment to this Agreement and, if required by law, the
General Partner shall prepare and file an amendment to the Certificate of
Limited Partnership.

ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.1 Withdrawal of the General Partner.

(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”):

(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

(ii) The General Partner transfers all of its rights as General Partner pursuant
to Section 4.6;

 

49



--------------------------------------------------------------------------------

(iii) The General Partner is removed pursuant to Section 11.2;

(iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A) through (C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;

(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or

(vi)(A) in the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a limited liability
company or a partnership, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.

If an Event of Withdrawal specified in Sections 11.1(a)(iv), 11.1(a)(v),
11.1(a)(vi)(A), 11.1(a)(vi)(B), 11.1(a)(vi)(C) or 11.1(a)(vi)(E) occurs, the
withdrawing General Partner shall give notice to the Partners within 30 days
after such occurrence. The Partners hereby agree that only the Events of
Withdrawal described in this Section 11.1 shall result in the withdrawal of the
General Partner from the Partnership.

(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) at any time during the period beginning on the
Closing Date and ending at 11:59 pm, prevailing Central Time, on December 31,
2022, the General Partner voluntarily withdraws by giving at least 90 days’
advance notice of its intention to withdraw to the Partners; provided, that
prior to the effective date of such withdrawal, the withdrawal is approved by
Unitholders holding at least a majority of the Outstanding Common Units
(excluding Common Units held by the General Partner and its Affiliates) and the
General Partner delivers to the Partnership an Opinion of Counsel (“Withdrawal
Opinion of Counsel”) that such withdrawal (following the selection of the
successor General Partner) would not result in the loss of the limited liability
of any Limited Partner under the Delaware Act or cause any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for U.S. federal income tax purposes (to the extent not previously so
treated or taxed); (ii) at any time after 11:59 pm, prevailing Central Time, on
December 31, 2022, the General

 

50



--------------------------------------------------------------------------------

Partner voluntarily withdraws by giving at least 90 days’ advance notice to the
Partners, such withdrawal to take effect on the date specified in such notice;
(iii) at any time that the General Partner ceases to be the General Partner
pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or
(iv) notwithstanding clause (i) of this sentence, at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the other Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units. The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner or managing member, if any, to the extent applicable, of the
other Group Members. If the General Partner gives notice of withdrawal pursuant
to Section 11.1(a)(ii), the holders of a Unit Majority, may, prior to the
effective date of such withdrawal, elect a successor General Partner. The Person
so elected as successor General Partner shall automatically become the successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
If, prior to the effective date of the General Partner’s withdrawal, a successor
is not selected by the Partners as provided herein or the Partnership does not
receive a Withdrawal Opinion of Counsel, the Partnership shall be dissolved in
accordance with Section 12.1, unless the business of the Partnership is
continued pursuant to Section 12.2. Any successor General Partner elected in
accordance with the terms of this Section 11.1 shall be subject to the
provisions of Section 10.2.

Section 11.2 Removal of the General Partner. The General Partner may be removed
if such removal is approved by the Partners holding at least 66 2/3% of the
Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Partners holding a majority of the outstanding Common
Units (including Common Units held by the General Partner and its Affiliates).
Such removal shall be effective immediately following the admission of a
successor General Partner pursuant to Section 10.2. The removal of the General
Partner shall also automatically constitute the removal of the General Partner
as general partner or managing member, to the extent applicable, of the other
Group Members of which the General Partner is a general partner or a managing
member. If a Person is elected as a successor General Partner in accordance with
the terms of this Section 11.2, such Person shall, upon admission pursuant to
Section 10.2, automatically become a successor general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. The right of the
Partners to remove the General Partner shall not exist or be exercised unless
the Partnership has received an opinion opining as to the matters covered by a
Withdrawal Opinion of Counsel. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.2.

Section 11.3 Interest of Departing General Partner and Successor General
Partner.

(a) In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the Partners under circumstances where Cause does not exist,
if the successor General Partner is elected in accordance with the terms of
Section 11.1 or 11.2, the Departing General Partner shall

 

51



--------------------------------------------------------------------------------

have the option, exercisable prior to the effective date of the withdrawal or
removal of such Departing General Partner, to require its successor to purchase
its General Partner Interest and its or its Affiliates’ general partner interest
(or equivalent interest), if any, in the other Group Members (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal. If the General Partner is
removed by the Partners under circumstances where Cause exists or if the General
Partner withdraws under circumstances where such withdrawal violates this
Agreement, and if a successor General Partner is elected in accordance with the
terms of Section 11.1 or 11.2 (or if the business of the Partnership is
continued pursuant to Section 12.2 and the successor General Partner is not the
former General Partner), such successor shall have the option, exercisable prior
to the effective date of the departure of such Departing General Partner (or, in
the event the business of the Partnership is continued, prior to the date the
business of the Partnership is continued), to purchase the Combined Interest for
such fair market value of such Combined Interest. In either event, the Departing
General Partner shall be entitled to receive all reimbursements due such
Departing General Partner pursuant to Section 7.5, including any employee
related liabilities (including severance liabilities), incurred in connection
with the termination of any employees employed by the Departing General Partner
or its Affiliates (other than any Group Member) for the benefit of the
Partnership or the other Group Members.

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership’s assets, the rights and obligations of the Departing General
Partner and other factors it may deem relevant.

(b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and the Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest to Common Units will be
characterized as if the Departing General Partner (or its Affiliates)
contributed the Combined Interest to the Partnership in exchange for the newly
issued Common Units.

 

52



--------------------------------------------------------------------------------

Section 11.4 Withdrawal of Limited Partners. No Limited Partner shall have any
right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Partnership Interest becomes a Record Holder
of the Partnership Interest so transferred, such transferring Limited Partner
shall cease to be a Limited Partner with respect to the Partnership Interest so
transferred.

ARTICLE XII

DISSOLUTION AND LIQUIDATION

Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of additional Partners or by the admission of a successor General
Partner in accordance with the terms of this Agreement. Upon the removal or
withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1 or 11.2, the Partnership shall not be dissolved and
such successor General Partner shall continue the business of the Partnership.
The Partnership shall dissolve, and (subject to Section 12.2) its affairs shall
be wound up, upon:

(a) an Event of Withdrawal of the General Partner as provided in Section 11.1(a)
(other than Section 11.1(a)(ii)), unless a successor is elected and such
successor is admitted to the Partnership pursuant to Section 10.2;

(b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;

(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or

(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

Section 12.2 Continuation of the Business of the Partnership After Dissolution.
Upon (a) an Event of Withdrawal caused by the withdrawal or removal of the
General Partner as provided in Sections 11.1(a)(i) or 11.1(a)(iii) and the
failure of the Partners to select a successor to such Departing General Partner
pursuant to Sections 11.1 or 11.2, then within 90 days thereafter, or (b) an
event constituting an Event of Withdrawal as defined in Sections 11.1(a)(iv),
11.1(a)(v) or 11.1(a)(vi), then, to the maximum extent permitted by law, within
180 days thereafter, a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing as the successor General Partner a Person approved by a Unit
Majority. Unless such an election is made within the applicable time period as
set forth above, the Partnership shall conduct only activities necessary to wind
up its affairs. If such an election is so made, then:

(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;

 

53



--------------------------------------------------------------------------------

(ii) if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and

(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;

provided, that the right of a Unit Majority to approve a successor General
Partner and to continue the business of the Partnership shall not exist and may
not be exercised unless the Partnership has received an Opinion of Counsel that
(x) the exercise of the right would not result in the loss of the limited
liability of any Limited Partner under the Delaware Act and (y) neither the
Partnership nor any successor limited partnership would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
U.S. federal income tax purposes upon the exercise of such right to continue (to
the extent not already so treated or taxed).

Section 12.3 Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of at least a
majority of the Outstanding Common Units voting as a single class. The
Liquidator (if other than the General Partner) shall agree not to resign at any
time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of at least a majority
of the Outstanding Common Units. Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.4) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.

Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities, and otherwise wind up its affairs
in such manner and over such period as determined by the Liquidator, subject to
Section 17-804 of the Delaware Act and the following:

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners.

 

54



--------------------------------------------------------------------------------

The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.

(c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (other than those made by reason of distributions pursuant
to this Section 12.4(c)) for the taxable period of the Partnership during which
the liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence).

Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 12.6 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.

Section 12.7 Waiver of Partition. To the maximum extent permitted by law, each
Partner hereby waives any right to partition of the Partnership property.

Section 12.8 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership.

 

55



--------------------------------------------------------------------------------

ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

Section 13.1 Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any other
Partner, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;

(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;

(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for U.S. federal income tax purposes;

(d) a change that the General Partner determines (i) does not adversely affect
the Partners (including any particular class of Partnership Interests as
compared to other classes of Partnership Interests) in any material respect,
(ii) to be necessary or appropriate to (A) satisfy any requirements, conditions
or guidelines contained in any opinion, directive, order, ruling or regulation
of any federal or state agency or judicial authority or contained in any federal
or state statute (including the Delaware Act) or (B) facilitate the trading of
the Units (including the division of any class or classes of Outstanding Units
into different classes to facilitate uniformity of tax consequences within such
classes of Units) or comply with any rule, regulation, guideline or requirement
of any National Securities Exchange on which any class of Partnership Interests
are or will be listed or admitted to trading, (iii) to be necessary or
appropriate in connection with action taken by the General Partner pursuant to
Section 5.7 or (iv) is required to effect the intent expressed in the
Registration Statement or the intent of the provisions of this Agreement or is
otherwise contemplated by this Agreement;

(e) a change in the fiscal year or taxable period of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable period of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;

(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or CVR Energy, Inc. or their directors,
officers, trustees or agents from in any manner being subjected to the
provisions of the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;

(g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests or any Derivative Instruments pursuant
to Section 5.5;

 

56



--------------------------------------------------------------------------------

(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

(i) an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;

(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;

(k) a merger or conveyance pursuant to Section 14.3(d); or

(l) any other amendments substantially similar to the foregoing.

Section 13.2 Amendment Procedures. Amendments to this Agreement may be proposed
only by the General Partner. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve any amendment to
this Agreement and may decline to do so in its sole discretion and, in declining
to propose or approve an amendment, to the fullest extent permitted by law shall
not be required to act in good faith or pursuant to any other standard imposed
by this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity. An amendment shall be effective upon its approval by the General Partner
and, except as otherwise provided by Section 13.1 or 13.3, a Unit Majority,
unless a greater or different percentage is required under this Agreement or by
Delaware law. Each proposed amendment that requires the approval of Partners
holding a specified Percentage Interest shall be set forth in a writing that
contains the text of the proposed amendment. If such an amendment is proposed,
the General Partner shall seek the written approval of Partners holding the
specified Percentage Interest or call a meeting of the Partners to consider and
vote on such proposed amendment. The General Partner shall notify all Record
Holders upon final adoption of any such proposed amendments. The General Partner
shall be deemed to have notified all Record Holders as required by this
Section 13.2 if it has either (i) filed such amendment with the Commission via
its Electronic Data Gathering, Analysis and Retrieval system and such amendment
is publicly available on such system or (ii) made such amendment available on
any publicly available website maintained by the Partnership.

Section 13.3 Amendment Requirements.

(a) Notwithstanding the provisions of Sections 13.1 and 13.2, no provision of
this Agreement that requires a vote or approval of Partners (or a subset of the
Partners) holding a specified Percentage Interest to take any action shall be
amended, altered, changed, repealed or rescinded in any respect that would have
the effect of, in the case of any provision of this Agreement other than
Section 11.2 or Section 13.4, reducing such percentage unless such amendment is
approved by the written consent or the affirmative vote of Partners whose
aggregate Percentage Interest constitutes not less than the voting requirement
sought to be reduced.

 

57



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Sections 13.1 and 13.2, no amendment to
this Agreement may (i) enlarge the obligations of any Partner without its
consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c), or (ii) enlarge the obligations
of, restrict, change or modify in any way any action by or rights of, or reduce
in any way the amounts distributable, reimbursable or otherwise payable to, the
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld in its sole discretion.

(c) Except as provided in Section 14.3 or Section 13.1, any amendment that would
have a material adverse effect on the rights or preferences of any class of
Partnership Interests in relation to other classes of Partnership Interests must
be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected. If the General Partner determines
an amendment does not satisfy the requirements of Section 13.1(d)(i) because it
adversely affects one or more classes of Partnership Interests, as compared to
other classes of Partnership Interests, in any material respect, such amendment
shall only be required to be approved by the adversely affected class or
classes.

(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Percentage Interests of all Partners voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.

(e) Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of Partners (including the General Partner and its Affiliates)
holding at least 90% of the Percentage Interests of all Partners.

Section 13.4 Special Meetings. All acts of Partners to be taken pursuant to this
Agreement shall be taken in the manner provided in this Article XIII. Special
meetings of the Partners may be called by the General Partner or by Limited
Partners owning 20% or more of the Outstanding Units of the class or classes for
which a meeting is proposed. Limited Partners shall call a special meeting by
delivering to the General Partner one or more requests in writing stating that
the signing Partners wish to call a special meeting and indicating the general
or specific purposes for which the special meeting is to be called. Within 60
days after receipt of such a call from Partners or within such greater time as
may be reasonably necessary for the Partnership to comply with any statutes,
rules, regulations, listing agreements or similar requirements governing the
holding of a meeting or the solicitation of proxies for use at such a meeting,
the General Partner shall send a notice of the meeting to the Partners either
directly or indirectly through the Transfer Agent. A meeting shall be held at a
time and place determined by the General Partner on a date not less than 10 days
nor more than 60 days after the mailing of notice of the meeting. Limited
Partners shall not vote on matters that would cause the Limited Partners to be
deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability under the Delaware Act or the law of any other state in which the
Partnership is qualified to do business.

 

58



--------------------------------------------------------------------------------

Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Partnership Interests for which a meeting is proposed in writing by mail or
other means of written communication in accordance with Section 16.1. The notice
shall be deemed to have been given at the time when deposited in the mail or
sent by other means of written communication.

Section 13.6 Record Date. For purposes of determining the Partners entitled to
notice of or to vote at a meeting of the Partners or to give approvals without a
meeting as provided in Section 13.11 the General Partner may set a Record Date,
which shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Partnership
Interests are listed or admitted to trading or U.S. federal securities laws, in
which case the rule, regulation, guideline or requirement of such National
Securities Exchange or U.S. federal securities laws shall govern) or (b) in the
event that approvals are sought without a meeting, the date by which Partners
are requested in writing by the General Partner to give such approvals. If the
General Partner does not set a Record Date, then (a) the Record Date for
determining the Partners entitled to notice of or to vote at a meeting of the
Partners shall be the close of business on the day next preceding the day on
which notice is given, and (b) the Record Date for determining the Partners
entitled to give approvals without a meeting shall be the date the first written
approval is deposited with the Partnership in care of the General Partner in
accordance with Section 13.11.

Section 13.7 Adjournment. When a meeting is adjourned to another time or place,
notice need not be given of the adjourned meeting and a new Record Date need not
be fixed, if the time and place thereof are announced at the meeting at which
the adjournment is taken, unless such adjournment shall be for more than 45
days. At the adjourned meeting, the Partnership may transact any business which
might have been transacted at the original meeting. If the adjournment is for
more than 45 days or if a new Record Date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given in accordance with this Article
XIII.

Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes. The
transactions of any meeting of Partners, however called and noticed, and
whenever held, shall be as valid as if it had occurred at a meeting duly held
after regular call and notice, if a quorum is present either in person or by
proxy. Attendance of a Partner at a meeting shall constitute a waiver of notice
of the meeting, except (i) when the Partner attends the meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened and (ii) that
attendance at a meeting is not a waiver of any right to disapprove the
consideration of matters required to be included in the notice of the meeting,
but not so included, if the disapproval is expressly made at the meeting.

Section 13.9 Quorum and Voting. The holders of a majority, by Percentage
Interest, of the Partnership Interests of the class or classes for which a
meeting has been called (including Partnership Interests deemed owned by the
General Partner) represented in person or by proxy shall constitute a quorum at
a meeting of Partners of such class or classes unless any such action by the
Partners requires approval by holders of a greater Percentage Interest, in which
case the quorum shall be such greater Percentage Interest. At any meeting of the
Partners duly called and held in accordance with this Agreement at which a
quorum is present, the act of Partners holding

 

59



--------------------------------------------------------------------------------

Partnership Interests that in the aggregate represent a majority of the
Percentage Interest of those present in person or by proxy at such meeting shall
be deemed to constitute the act of all Partners, unless a greater or different
percentage is required with respect to such action under the provisions of this
Agreement, in which case the act of the Partners holding Partnership Interests
that in the aggregate represent at least such greater or different percentage
shall be required; provided, however, that if, as a matter of law or amendment
to this Agreement, approval by plurality vote of Partners (or any class thereof)
is required to approve any action, no minimum quorum shall be required. The
Partners present at a duly called or held meeting at which a quorum is present
may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Partners to leave less than a quorum, if any action taken
(other than adjournment) is approved by Partners holding the required Percentage
Interest specified in this Agreement. In the absence of a quorum any meeting of
Partners may be adjourned from time to time by the affirmative vote of Partners
with at least a majority, by Percentage Interest, of the Partnership Interests
entitled to vote at such meeting (including Partnership Interests deemed owned
by the General Partner) represented either in person or by proxy, but no other
business may be transacted, except as provided in Section 13.7.

Section 13.10 Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Partners or
solicitation of approvals in writing, including the determination of Persons
entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Partners or solicitation of approvals in writing, including
regulations in regard to the appointment of proxies, the appointment and duties
of inspectors of votes and approvals, the submission and examination of proxies
and other evidence of the right to vote, and the revocation of approvals in
writing.

Section 13.11 Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Partners may be taken without a
meeting, without a vote and without prior notice, if an approval in writing
setting forth the action so taken is signed by Partners owning Partnership
Interests representing not less than the minimum Percentage Interest that would
be necessary to authorize or take such action at a meeting at which all the
Partners were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which Partnership Interests are listed or admitted to trading, in which case the
rule, regulation, guideline or requirement of such National Securities Exchange
shall govern). Prompt notice of the taking of action without a meeting shall be
given to the Partners who have not approved in writing. The General Partner may
specify that any written ballot submitted to Partners for the purpose of taking
any action without a meeting shall be returned to the Partnership within the
time period, which shall be not less than 20 days, specified by the General
Partner. If a ballot returned to the Partnership does not vote all of the
Partnership Interests held by the Partners, the Partnership shall be deemed to
have failed to receive a ballot for the Partnership Interests that were not
voted. If approval of the

 

60



--------------------------------------------------------------------------------

taking of any action by the Partners is solicited by any Person other than by or
on behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner and (b) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability, and (ii) is otherwise permissible under the state
statutes then governing the rights, duties and liabilities of the Partnership
and the Partners. Nothing contained in this Section 13.11 shall be deemed to
require the General Partner to solicit all Partners in connection with a matter
approved by the requisite percentage of Partnership Interests acting by written
consent without a meeting.

Section 13.12 Right to Vote and Related Matters.

(a) Only those Record Holders of Partnership Interests on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Partners or to act with respect to matters as to which the Partners
have the right to vote or to act. All references in this Agreement to votes of,
or other acts that may be taken by, the Partners shall be deemed to be
references to the votes or acts of the Record Holders of Partnership Interests.

(b) With respect to Partnership Interests that are held for a Person’s account
by another Person (such as a broker, dealer, bank, trust company or clearing
corporation, or an agent of any of the foregoing), in whose name such
Partnership Interests are registered, such other Person shall, in exercising the
voting rights in respect of such Partnership Interests on any matter, and unless
the arrangement between such Persons provides otherwise, vote such Partnership
Interests in favor of, and at the direction of, the Person who is the beneficial
owner, and the Partnership shall be entitled to assume it is so acting without
further inquiry. The provisions of this Section 13.12(b) (as well as all other
provisions of this Agreement) are subject to the provisions of Section 4.3.

ARTICLE XIV

MERGER

Section 14.1 Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, business trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a general partnership or limited partnership, formed under
the laws of the State of Delaware or any other state of the United States of
America, pursuant to a written agreement of merger or consolidation (“Merger
Agreement”) in accordance with this Article XIV.

Section 14.2 Procedure for Merger or Consolidation.

(a) Merger or consolidation of the Partnership pursuant to this Article XIV
requires the prior consent of the General Partner, provided, however, that, to
the fullest extent permitted by law, the General Partner shall have no duty or
obligation to consent to any merger or consolidation of the Partnership and may
decline to do so free of any fiduciary duty or

 

61



--------------------------------------------------------------------------------

obligation whatsoever to the Partnership or any Partner and, in declining to
consent to a merger or consolidation, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity.

(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

(i) the names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;

(ii) the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);

(iii) the terms and conditions of the proposed merger or consolidation;

(iv) the manner and basis of exchanging or converting the equity interests of
each constituent business entity for, or into, cash, property or general or
limited partner interests, rights, securities or obligations of the Surviving
Business Entity; and (i) if any general or limited partner interests, securities
or rights of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partner
interests, rights, securities or obligations of the Surviving Business Entity,
the cash, property or general or limited partner interests, rights, securities
or obligations of any limited partnership, corporation, trust or other entity
(other than the Surviving Business Entity) which the holders of such general or
limited partner interests, securities or rights are to receive in exchange for,
or upon conversion of their general or limited partner interests, securities or
rights, and (ii) in the case of equity interests represented by certificates,
upon the surrender of such certificates, which cash, property or general or
limited partner interests, rights, securities or obligations of the Surviving
Business Entity or any general or limited partnership, corporation, trust or
other entity (other than the Surviving Business Entity), or evidences thereof,
are to be delivered;

(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership or other similar charter or governing document) of the Surviving
Business Entity to be effected by such merger or consolidation;

(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of the
certificate of merger, the effective time shall be fixed no later than the time
of the filing of the certificate of merger and stated therein); and

 

62



--------------------------------------------------------------------------------

(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.

Section 14.3 Approval by Partners of Merger or Consolidation.

(a) Except as provided in Sections 14.3(d) or 14.3(e), the General Partner, upon
its approval of the Merger Agreement, shall direct that the Merger Agreement be
submitted to a vote of Partners, whether at a special meeting or by written
consent, in either case in accordance with the requirements of Article XIII. A
copy or a summary of the Merger Agreement shall be included in or enclosed with
the notice of a special meeting or the written consent.

(b) Except as provided in Sections 14.3(d) or 14.3(e), the Merger Agreement
shall be approved upon receiving the affirmative vote or consent of a Unit
Majority unless the Merger Agreement contains any provision that, if contained
in an amendment to this Agreement, the provisions of this Agreement or the
Delaware Act would require for its approval the vote or consent of Partners
holding a greater Percentage Interest or the vote or consent of a specified
percentage of any class of Partners, in which case such greater Percentage
Interest or percentage vote or consent shall be required for approval of the
Merger Agreement.

(c) Except as provided in Sections 14.3(d) and 14.3(e), after such approval by
vote or consent of the Partners, and at any time prior to the filing of the
certificate of merger pursuant to Section 14.4, the merger or consolidation may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement.

(d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Partner approval, to
convert the Partnership or any Group Member into a new limited liability entity,
to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or any Group Member under the Delaware Act or cause the Partnership or any Group
Member to be treated as an association taxable as a corporation or otherwise to
be taxed as an entity for U.S. federal income tax purposes (to the extent not
already treated as such), (ii) the sole purpose of such conversion, merger or
conveyance is to effect a mere change in the legal form of the Partnership into
another limited liability entity and (iii) the General Partner determines that
the governing instruments of the new entity provide the Limited Partners and the
General Partner with substantially the same rights and obligations as are herein
contained.

(e) Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement, the General Partner is permitted, without Partner approval,
to merge or consolidate the Partnership with or into another entity if (A) the
General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability under the Delaware Act of any Limited Partner or cause the Partnership
to be treated as an association taxable as a corporation or otherwise to be
taxed as an

 

63



--------------------------------------------------------------------------------

entity for U.S. federal income tax purposes (to the extent not already treated
as such), (B) the merger or consolidation would not result in an amendment to
this Agreement, other than any amendments that could be adopted pursuant to
Section 13.1, (C) the Partnership is the Surviving Business Entity in such
merger or consolidation, (D) each Partnership Interest outstanding immediately
prior to the effective date of the merger or consolidation is to be an identical
Partnership Interest of the Partnership after the effective date of the merger
or consolidation, and (E) the number of Partnership Interests to be issued by
the Partnership in such merger or consolidation does not exceed 20% of the
Partnership Interests Outstanding immediately prior to the effective date of
such merger or consolidation.

Section 14.4 Certificate of Merger. Upon the required approval by the General
Partner and the Partners of a Merger Agreement, a certificate of merger shall be
executed and filed with the Secretary of State of the State of Delaware in
conformity with the requirements of the Delaware Act.

Section 14.5 Amendment of Partnership Agreement. Pursuant to Section 17-211(g)
of the Delaware Act, an agreement of merger or consolidation approved in
accordance with this Article XIV may (a) effect any amendment to this Agreement
or (b) effect the adoption of a new partnership agreement for the Partnership if
it is the Surviving Business Entity. Any such amendment or adoption made
pursuant to this Section 14.5 shall be effective at the effective time or date
of the merger or consolidation.

Section 14.6 Effect of Merger.

(a) At the effective time of the certificate of merger:

(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and

(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

(b) A merger or consolidation effected pursuant to this Article shall not be
deemed to result in a transfer or assignment of assets or liabilities from one
entity to another.

 

64



--------------------------------------------------------------------------------

ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

Section 15.1 Right to Acquire Limited Partner Interests.

(a) Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 95% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable in its sole
discretion, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in
Section 15.1(b) is mailed or (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed. Notwithstanding the foregoing, if, at any time,
the General Partner and its Affiliates hold less than 70% of the total Limited
Partner Interests of any class then Outstanding then, from and after that time,
the General Partner’s right set forth in this Section 15.1(a) shall be
exercisable if the General Partner and its Affiliates subsequently hold more
than 80% of the total Limited Partner Interests of such class.

(b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and circulated in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests in
exchange for payment (in the case of Limited Partner Interests evidenced by
Certificates), at such office or offices of the Transfer Agent as the Transfer
Agent may specify, or as may be required by any National Securities Exchange on
which such Limited Partner Interests are listed or admitted to trading. Any such
Notice of Election to Purchase mailed to a Record Holder of Limited Partner
Interests at his address as reflected in the records of the Transfer Agent shall
be conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and

 

65



--------------------------------------------------------------------------------

after the Purchase Date, notwithstanding that any Certificate shall not have
been surrendered for purchase, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Articles IV, V, VI, and XII) shall
thereupon cease, except the right to receive the purchase price (determined in
accordance with Section 15.1(a)) for Limited Partner Interests therefor, without
interest, upon surrender to the Transfer Agent of the Certificates representing
such Limited Partner Interests (in the case of Limited Partner Interests
evidenced by Certificates), and such Limited Partner Interests shall thereupon
be deemed to be transferred to the General Partner, its Affiliate or the
Partnership, as the case may be, on the record books of the Transfer Agent and
the Partnership, and the General Partner or any Affiliate of the General
Partner, or the Partnership, as the case may be, shall be deemed to be the owner
of all such Limited Partner Interests from and after the Purchase Date and shall
have all rights as the owner of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Articles IV, V,
VI, and XII).

ARTICLE XVI

GENERAL PROVISIONS

Section 16.1 Addresses and Notices. Any notice, demand, request, report or proxy
materials required or permitted to be given or made to a Partner under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication to the Partner at the address described below.

Any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or report or to make such payment shall be deemed conclusively to
have been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown on the
records of the Transfer Agent or as otherwise shown on the records of the
Partnership, regardless of any claim of any Person who may have an interest in
such Partnership Interests by reason of any assignment or otherwise.

Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be delivered electronically or made available via the
Internet, any such notice, demand, request, report or proxy materials shall be
deemed given or made when delivered or made available via such mode of delivery.

An affidavit or certificate of making of any notice, payment or report in
accordance with the provisions of this Section 16.1 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report. If any
notice, payment or report given or made in accordance with the provisions of
this Section 16.1 is returned marked to indicate that such notice, payment or
report was unable to be delivered, such notice, payment or report and, in the
case of notices, payments or reports returned by the United States Postal
Service (or other physical mail delivery mail service outside the United States
of America), any subsequent notices, payments and reports shall be deemed to
have been duly given or made without further mailing (until such time as such
Record Holder or another Person notifies the Transfer Agent or the Partnership
of a change

 

66



--------------------------------------------------------------------------------

in his address) or other delivery if they are available for the Partner at the
principal office of the Partnership for a period of one year from the date of
the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.

The terms “in writing,” “written communications,” “written notice” and words of
similar import shall be deemed satisfied under this Agreement by use of e-mail
and other forms of electronic communication.

Section 16.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 16.3 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 16.4 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 16.5 Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

Section 16.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 16.7 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Partnership Interest, pursuant to Section 10.1(a) without
execution hereof.

Section 16.8 Applicable Law; Forum, Venue and Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b) Each of the Partners and each Person holding any beneficial interest in the
Partnership (whether through a broker, dealer, bank, trust company or clearing
corporation or an agent of any of the foregoing or otherwise):

 

67



--------------------------------------------------------------------------------

(i) irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among Partners or of
Partners to the Partnership, or the rights or powers of, or restrictions on, the
Partners or the Partnership), (B) brought in a derivative manner on behalf of
the Partnership, (C) asserting a claim of breach of a fiduciary duty owed by any
director, officer, or other employee of the Partnership or the General Partner,
or owed by the General Partner, to the Partnership or the Partners,
(D) asserting a claim arising pursuant to any provision of the Delaware Act or
(E) asserting a claim governed by the internal affairs doctrine shall be
exclusively brought in the Court of Chancery of the State of Delaware (or, if
such court does not have subject matter jurisdiction thereof, any other court
located in the State of Delaware with subject matter jurisdiction), in each case
regardless of whether such claims, suits, actions or proceedings sound in
contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims;

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware (or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction) in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper,

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding, and

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

Section 16.9 Invalidity of Provisions. If any provision or part of a provision
of this Agreement is or becomes, for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and part thereof contained herein shall not be affected
thereby, and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

 

68



--------------------------------------------------------------------------------

Section 16.10 Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.

Section 16.11 Facsimile Signatures. The use of facsimile signatures affixed in
the name and on behalf of the transfer agent and registrar of the Partnership on
Certificates representing Units is expressly permitted by this Agreement.

Section 16.12 Third Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee, and
(b) any Unrestricted Person shall be entitled to assert rights and remedies
hereunder as a third-party beneficiary hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to such Unrestricted
Person.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER: CVR REFINING GP, LLC By:   /s/ Susan M. Ball Name:   Susan M.
Ball Title:   Chief Financial Officer and Treasurer LIMITED PARTNER: CVR
REFINING HOLDINGS, LLC By:   /s/ Susan M. Ball Name:   Susan M. Ball Title:  
Chief Financial Officer and Treasurer CVR REFINING HOLDINGS SUB, LLC By:   CVR
Refining Holdings, LLC By:   /s/ Susan M. Ball Name:   Susan M. Ball Title:  
Chief Financial Officer and Treasurer

AMENDED AND RESTATED PARTNERSHIP AGREEMENT

OF

CVR REFINING, LP



--------------------------------------------------------------------------------

EXHIBIT A

to the Amended and Restated

Agreement of Limited Partnership of

CVR Refining, LP

Certificate Evidencing Common Units

Representing Limited Partner Interests in

CVR Refining, LP

 

No.                                             Common Units

In accordance with Section 4.1 of the Amended and Restated Agreement of Limited
Partnership of CVR Refining, LP, as amended, supplemented or restated from time
to time (the “Partnership Agreement”), CVR Refining, LP, a Delaware limited
partnership (the “Partnership”), hereby certifies that             (the
“Holder”) is the registered owner of             Common Units representing
limited partner interests in the Partnership (the “Common Units”) transferable
on the books of the Partnership, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed. The rights, preferences and
limitations of the Common Units are set forth in, and this Certificate and the
Common Units represented hereby are issued and shall in all respects be subject
to the terms and provisions of, the Partnership Agreement. Copies of the
Partnership Agreement are on file at, and will be furnished without charge on
delivery of written request to the Partnership at, the principal office of the
Partnership located at 2277 Plaza Drive, Suite 500, Sugar Land, Texas 77479.
Capitalized terms used herein but not defined shall have the meanings given them
in the Partnership Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF CVR REFINING, LP
THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF CVR REFINING, LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR
(C) CAUSE CVR REFINING, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR U.S. FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). CVR REFINING GP LLC,
THE GENERAL PARTNER OF CVR REFINING, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF CVR REFINING, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
U.S. FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT
PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO
THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS
SECURITY IS LISTED OR ADMITTED TO TRADING.

 

A-1



--------------------------------------------------------------------------------

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar. This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.

 

Dated:                        CVR REFINING, LP Countersigned and Registered
by:                        By:        CVR REFINING GP, LLC American Stock
Transfer & Trust Company, LLC,                   By:              
                                       As Transfer Agent and Registrar   

 

Title:     By:     Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

[Reverse of Certificate]

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM — as tenants in common    UNIF GIFT/TRANSFERS MIN ACT TEN ENT — as
tenants by the entireties                         Custodian                     
JT TEN —        as joint tenants with right of survivorship and not as tenants
in common   

(Cust)                                     (Minor)

Under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF COMMON UNITS OF

CVR REFINING, LP

FOR VALUE RECEIVED,             hereby assigns, conveys, sells and transfers
unto

 

         (Please print or typewrite name and address of assignee)      (Please
insert Social Security or other identifying number of assignee)

            Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint             as its attorney-in-fact with full
power of substitution to transfer the same on the books of CVR Refining, LP

 

Date:                                                                  NOTE: The
signature to any endorsement hereon must correspond with the name as written
upon the face of this Certificate in every particular. without alteration,
enlargement or change. THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE
GUARANTOR INSTITUTION (BANKS,     

STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS

AND CREDIT UNIONS WITH MEMBERSHIP IN AN

  

(Signature)

 

APPROVED SIGNATURE GUARANTEE MEDALLION      PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15    (Signature)

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.

 

A-3